Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) entered into on October 16, 2020 (the
“Effective Date”) is made by and between Rackspace Technology, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”) and Amar
Maletira (“Employee”).

Whereas Company desires to employ Employee upon the terms set forth in this
Agreement and Employee desires to accept such employment on such terms;

Now in consideration of the foregoing and for other good and valuable
consideration and intending to be legally bound as of the “Effective Date,”
Company and Employee agree as follows:

 

1.

TERM OF EMPLOYMENT

The term of employment under this Agreement commences on November 23, 2020
(“Start Date”) and ends on November 23, 2023 (the “Employment Period”), unless
earlier terminated as provided in Section 7 below; however, if not earlier
terminated under Section 7, the Employment Period will thereafter be
automatically extended for successive one year periods on the last day of the
Employment Period unless either the Company or Employee gives written notice of
non-renewal to the other party no later than ninety (90) days prior to the
expiration of the then-applicable Employment Period. The term “Employment
Period” shall refer to the Employment Period if and as so extended.

 

2.

TITLE AND EXCLUSIVE SERVICES

 

(a)

Title and Duties. During the Employment Period, Employee shall serve as the
Company’s President and Chief Financial Officer and Employee will perform job
duties and have responsibilities and authorities that are usual and customary
for these positions. If Employee is appointed to any other position during the
Employment Period, this section shall be deemed to be amended to add the new
position. In any position that Employee holds with the Company or any of its
subsidiaries or affiliates, Employee shall report solely and directly to the
Company’s Chief Executive Officer.

 

(b)

Exclusive Services. Employee shall not be employed or render services elsewhere
during the Employment Period. Notwithstanding the foregoing provision of this
Section, during the Employment Period, Employee may devote reasonable time to
activities other than those required under this Agreement, including activities
of a charitable, educational, religious or similar nature (including
professional associations), or activities related to corporate board or advisory
board positions for non-competitive companies, subject to the CEO approval, and
to the management of the Employee’s personal investments, to the extent such
activities do not interfere in a material way with the business of the Company.
The Company has approved the advisory board position listed on Exhibit A
attached hereto.

 

                1          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

3.

COMPENSATION AND BENEFITS

 

(a)

Base Salary. During the Employment Period, Employee shall be paid an annual base
salary of $750,000 (“Annual Base Salary”), which shall be paid in accordance
with customary payroll practices (but in all events no less frequently than
semi-monthly) and shall be eligible for increases in Annual Base Salary
consistent with Company’s ordinary compensation cycles and process for
similarly-situated executives (“Peer Executives”). After any such increase,
“Annual Base Salary” for purposes of this Agreement shall mean such increased
amount.

 

(b)

Annual Corporate Bonus. With respect to each calendar year that ends during the
Employment Period, Employee shall be eligible to receive an annual cash bonus
(the “Annual Bonus”), with a target Annual Bonus amount equal to 100% of Annual
Base Salary (“Target Bonus”), with a maximum potential amount of 200% of Annual
Base Salary, and with the actual bonus determined pursuant to the Rackspace
Corporate Cash Bonus Plan (or any successor plan) and as approved by the
Company’s board of directors (the “Board”) or Compensation Committee of the
Board (“Compensation Committee”). Employee’s Annual Bonus for the 2020 calendar
year will be pro rata based on actual Annual Base Salary paid to Employee during
2020. Each such Annual Bonus shall be payable on such date as is determined by
the Board or the Compensation Committee, but in any event within the period
required by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and its implementing regulations (“Section 409A”) such that it qualifies
as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Department
of Treasury Regulations (or any successor thereto). Notwithstanding the
foregoing, no Annual Bonus shall be payable with respect to any calendar year
(except as provided in Section 8 below) unless Employee remains continuously
employed with Company through the payment date.

 

(c)

Signing Bonus. Employee will be paid a Signing Bonus of $1,000,000 within thirty
(30) days from the Start Date (but in all events by December 31, 2020); provided
that he shall be required to repay to the Company $500,000 of this Signing Bonus
within thirty (30) days following the date of termination of his employment if
either (i) his employment is terminated for Cause by the Company, or (ii) he
resigns his employment without Good Reason, in each case, prior to the 6 month
anniversary of the Start Date. Except as expressly provided in this
Section 3(c), any other compensation payable to Employee under this Agreement
shall not be subject to clawback or any other requirement on the part of
Employee to repay such compensation to the Company or any of its subsidiaries or
affiliates except as otherwise required by law.

 

(d)

Recruiting Grant Equity Award. In consideration for signing this Agreement, on
the Start Date, the Company will grant Employee a one-time recruiting grant of
restricted stock units (“RSUs”) of the Company’s common stock, par value $.01
per share (“Common Stock”). The number of RSUs granted to Employee shall be
determined by dividing $15,000,000 by a 60-trading day volume weighted average
price of the Company’s NASDAQ-traded Common Stock (and, to the extent that there
is no such 60-trading day average, the volume weighted average price since the
initial public offering date) (“Sign-

 

                2          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

  On RSU Grant”). Subject to Section 8(f)(3) below, the RSUs shall vest as
follows: one-sixth will vest on the 6 month anniversary of the grant date,
one-third will vest on the 12 month anniversary of the grant date, one-quarter
will vest on the 24 month anniversary of the grant date, and one-quarter will
vest on the 36 month anniversary of the grant date, in each case, except as
otherwise set forth in Section 8(f)(3) below, subject to Employee’s continued
employment through the applicable vesting date. This grant will be issued
pursuant and subject to the Rackspace Technology, Inc. 2020 Equity Incentive
Plan (or any successor plan) (“Equity Plan”) and an award agreement in the form
of attached hereto as Exhibit B (“Grant Agreement”). Employee will be entitled
to dividend equivalents if and to the extent granted to Peer Executives on both
vested and unvested RSUs granted pursuant to this Sign-on RSU Grant.

 

(e)

Annual Equity Awards. Following the Start Date and for each calendar year of the
Employment Period thereafter, Employee will be eligible to receive equity awards
on the same basis and terms (including value of the award, form and mix of
awards, vesting and forfeiture terms and date on which such awards are granted)
no less favorable to him than those applicable to any Peer Executive (other than
the Chief Executive Officer or for one-off grants) subject to Employee’s
continued employment through the applicable date of grant. In January or
February 2021 (but in all events no later than when the Company provides annual
equity grants to Peer Executives for such calendar year), the Company will grant
to Employee RSUs having a grant date value of a minimum of $4,500,000. In
addition, the Company will recommend to the Compensation Committee that Employee
be granted an equity award having a grant date value of a minimum of $5,000,000
in both the year 2022 and 2023, the value of which will be granted at least 80%
in RSUs and the remainder in performance-based restricted stock units (“PSUs”)
if PSUs are also granted to Peer Executives for such year and 100% in RSUs if
PSUs are not granted to Peer Executives for the applicable year. The number of
RSUs and, if applicable, PSUs granted to Employee for each of the grants in
2021, 2022 and 2023 will be determined by dividing the grant amount by a
30-trading day volume weighted average price of the Company’s NASDAQ-traded
Common Stock. Except as otherwise provided in Section 8(f)(3) below, the RSUs
and, if applicable, the PSUs will vest according to the terms of the Equity Plan
and grant agreements applicable to Peer Executives; provided that Employee’s
rights under any applicable grant agreement may not be materially impaired
(other than an impairment that is or that would likely be the result of
Company’s lawful compliance with the terms of this Agreement) without his
written consent, which consent will not be unreasonably withheld, conditioned or
delayed. The Compensation Committee has ultimate authority over the recommended
awards and would have to issue final approval before they would be granted. With
respect to any granted RSU awards, Employee will be entitled to dividend
equivalents on both vested and unvested RSUs if and to the extent granted to
Peer Executives.

 

(f)

PTO. Employee is eligible for PTO (paid time off) of no less than 4 weeks per
calendar year subject to the Company’s policies.

 

                3          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

(g)

Employment Benefit Plans. During the Employment Period, Employee may participate
in employee benefit plans in which Peer Executives may participate, according to
the terms of applicable policies and as stated in the Employee Handbook.
Employee acknowledges receipt of the Employee Handbook available on the
intercompany website and will review and abide by its terms.

 

(h)

Expenses and Potential Relocation. During the Employment Period, the Company
will reimburse Employee for pre-approved travel and business expenses pursuant
to Company policy and also agrees to pay directly to Employee’s counsel the fees
incurred by Employee in connection with the review and negotiation of this
Agreement, capped at $5,000. Employee’s place of employment shall be in or
within reasonable commuting distance to Cupertino, California. Although Employee
is not required to relocate, Employee acknowledges and agrees that Employee may
be required to spend a significant amount of time in San Antonio, Texas as
reasonably requested by the Company. If Employee elects to relocate to the
Company’s headquarters during employment, Employee will be offered a standard
executive relocation package (which will include a reimbursement for taxes, such
that, after taking into account all applicable taxes, Employee is not
out-of-pocket for any relocation expenses or reimbursements (but without regard
to any lump sum payment for discretionary incidentals), with such reimbursement
for taxes to be paid to Employee at the time Employee is required pay any taxes
due on such reimbursement to the appropriate tax authorities but in all events
no later than the date required by Section 1.409A-3(i)(v) of the Department of
Treasury Regulations).

 

4.

NONDISCLOSURE OF CONFIDENTIAL INFORMATION

 

(a)

Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to Company’s
operational, sales, marketing, personally identifiable information about
employees, employee contact information and/or materials used for training and
or/employee development, and engineering information, customer lists, business
contracts, partner agreements, pricing and strategy information, product and
cost or pricing data, compensation information, strategic business plans,
budgets, financial statements, and other information Company treats as
confidential or proprietary (collectively the “Confidential Information”). This
section is not intended to limit Employee’s rights to discuss Employee’s
compensation or other terms and conditions of employment as allowed by law and
“Confidential Information” does not include information which is known to the
general public or within the relevant trade or industry through no breach of
Employee of this Section 4. Employee will not be liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or that is made in a document filed
in a lawsuit so long as it is filed under seal. Employee acknowledges that such
Confidential Information is proprietary and agrees not to disclose it to anyone
outside Company except to the extent that (i) it is necessary in connection with
performing Employee’s duties; (ii) Employee is required by court order to
disclose the Confidential Information, provided that, unless prohibited by law
or regulation, Employee shall promptly inform Company, shall cooperate, at
Company’s sole expense, with the Company to obtain a protective order or
otherwise restrict disclosure, and shall use reasonable best efforts to only
disclose Confidential Information to the

 

                4          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

minimum extent necessary to comply with the court order. In addition, Employee
may disclose Confidential Information to the extent required by law or by any
governmental or regulatory or self-regulatory agency with actual or apparent
authority to require Employee to disclose such information and to the extent
necessary in connection with any dispute between the Company and Employee
regarding this Agreement, any equity grant agreement (including the Grant
Agreement or any grant agreement issued in connection with the grants under
Section 3(e) above), the Indemnification Agreement (as defined below) or any
other written agreement between the Company (or any of its subsidiaries or
affiliates) and Employee. Employee agrees to never use Confidential Information
in competing, directly or indirectly, with Company. When employment ends,
Employee will immediately return all Confidential Information to the Company;
provided Employee shall be permitted to retain, this Agreement, all agreements
and plans governing his compensation and/or equity awards, the Indemnification
Agreement, and any information or documents he reasonably believes is necessary
to prepare his tax returns.

 

(b)

The terms of this Section 4 shall survive the expiration or termination of this
Agreement for any reason.

 

5.

NON-HIRE OF COMPANY EMPLOYEES

 

(a)

To further preserve the Confidential Information, during employment and for six
(6) months after employment ends, Employee will not, directly or indirectly,
(i) hire or engage any current employee of the Company with whom he worked
directly; (ii) solicit or encourage any employee with whom he worked directly to
terminate employment or services with the Company; or (iii) solicit or encourage
any employee with whom he worked directly to accept employment with or provide
services to Employee or any business associated with Employee. For the avoidance
of doubt, this prohibition will not prevent any employer or entity to whom
Employee is providing services from soliciting or hiring such employees as long
as Employee is not involved, directly or indirectly, in such solicitation and/or
hiring.

 

(b)

The terms of this Section 5 shall survive the expiration or termination of this
Agreement for any reason.

 

6.

NON-SOLICITATION OF CUSTOMERS AND SUPPLIERS

 

(a)

To further preserve the Confidential Information, for eighteen (18) months after
employment ends, Employee agrees not to directly or indirectly, on Employee’s
own behalf or on behalf of any other person or entity, recruit or otherwise
solicit or induce any customer or supplier of the Company with whom Employee had
direct contact, (i) to terminate its business arrangement with the Company, or
(ii) otherwise change its relationship with the Company or establish any
relationship with Employee or any of Employee’s affiliates, in each case, for
any business purpose deemed competitive with the business of the Company. For
the avoidance of doubt, this prohibition will not prevent any employer or entity
to whom Employee is providing services from soliciting any customer or supplier
of the Company to do business with it as long as Employee is not involved,
directly or indirectly, in such solicitation.

 

                5          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

(b)

The terms of this Section 6 shall survive the expiration or termination of this
Agreement for any reason.

 

(c)

Except as otherwise expressly set forth in Sections 4, 5, or 6 of this
Agreement, following termination of Employee’s employment there are no other
restrictions on his activities and if there is a conflict between any provision
of this Agreement and the provision of any Company (or its subsidiary’s or
affiliate’s) plan, policy or other written agreement, the provisions of this
Agreement shall govern.

 

7.

TERMINATION

Employee’s employment may be terminated prior to the end of the Employment
Period only by mutual written agreement or:

 

(a)

Death. The date of Employee’s death shall be the termination date.

 

(b)

Disability. Company may terminate this Agreement and Employee’s employment if
Employee becomes covered for long term disability benefits under any long term
disability plan maintained by the Company or its subsidiaries in which Employee
participates (“Disability”).

 

(c)

Termination By Employee For Good Reason. Employee may terminate Employee’s
employment at any time for “Good Reason,” if any of the following actions are
taken without his express written consent: (i) a material reduction in
Employee’s duties, responsibilities or authority, including, without limitation,
removal of Employee from the position of President, Chief Financial Officer or
any other position to which he has been appointed; (ii) a reduction in
Employee’s Annual Base Salary or Target Bonus, (iii) any material breach by the
Company or its subsidiaries of any term of provision of this Agreement or any
other written agreement to which Employee is a party, including the Grant
Agreement or any grant agreement entered into in connection with the grants made
pursuant to Section 3(e) above, (iv) Employee being required to work solely or
substantially at a location more than 50 miles from a location where Employee
has been permitted to work as of the date of beginning employment, (v) any
requirement that the Employee report to someone other than the Chief Executive
Officer of the Company, or (vi) the failure of a successor to all or
substantially all of the assets of the Company to assume this Agreement either
contractually or as a matter of law as of the date of such transaction; provided
that any such event shall not constitute Good Reason unless and until the
Employee shall have provided the Company with written notice thereof no later
than forty five (45) days following the initial occurrence of such event (or if
later, the date Employee learns of it) and, except in the case of clause (vi),
the Company shall have failed to fully remedy such event within forty five
(45) days of receipt of such notice, and the Employee shall have terminated
Employee’s employment with the Company within thirty (30) days following the
expiration of such remedial period (or in the case of clause (vi), within thirty
(30) days following delivery of the notice that Employee has Good Reason to
resign).

 

                6          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

(d)

Termination by Employee Without Good Reason. Employee may resign his employment
without Good Reason any time (i) upon sixty (60) days’ advance written notice to
the Company if such notice is prior to the first anniversary of the Start Date
and (ii) upon forty-five (45) days’ advance written notice if such notice is
given on or following the first anniversary of the Start Date. Employee’s
termination of his employment in accordance with this Section 7(d) shall not be
deemed to be a breach of this Agreement.

 

(e)

Termination By Company. Company may terminate Employee’s employment with or
without Cause and determine the termination date (which in all events cannot be
any earlier than the date the termination notice is effectively given). “Cause”
shall have the meaning ascribed to such term in the Equity Plan as in effect on
the Effective Date (provided the last sentence of such definition shall not be
applicable to Employee). Any act or omission of Employee will not be the basis
of a Cause termination to the extent that Employee (i) has relied on the advice
or followed the instructions of any counsel (internal or external) for the
Company (or any of its subsidiaries or affiliates), any accounting firm
providing services to the Company (or any of its subsidiaries or affiliates) or
any outside firm providing advice to the Company (or any of its subsidiaries or
affiliates), (ii) has followed the instructions or directions of the Company’s
Chief Executive Officer and following such instructions or directions was not a
violation of applicable law or Employee’s duties to the Company, or (iii) had a
reasonable and good faith belief that such act or omission was in (or not
opposed to) the best interests of the Company (or its subsidiaries or
affiliates, as applicable) and not a violation of applicable law or his duties
to the Company.

 

(f)

Notice of Non-Renewal. Upon a timely notice of non-renewal of the Employment
Period by either party under Section 1 above, Employee’s employment shall
terminate on the last day of the Employment Period. If the Company provides such
notice of non-renewal of the Employment Period, the termination of employment at
the end of the Employment Period shall be deemed to be a termination without
Cause for purposes of this Agreement and any other written agreement to which
Employee is a party or with respect to any Company (or subsidiary or affiliate)
plan or policy.

 

8.

COMPENSATION UPON TERMINATION AND/OR CHANGE IN CONTROL

 

(a)

Subject to Section 16 below, upon termination of Employee’s employment for any
reason, Employee (or his estate) shall be entitled to receive: (i) any amount of
Employee’s Annual Base Salary earned through the date of termination but not yet
paid and any expenses or reimbursements owed to Employee (or on his behalf)
under Section 3(h), (ii) except for a resignation by Employee without Good
Reason or a Cause termination, any unpaid Annual Bonus for any performance year
which has been completed on or prior to the termination date, paid in accordance
with Section 3(b) above, (iii) Employee’s rights with respect to any equity
and/or long-term incentive awards, which have vested as of the date of
termination, and (iv) any amount or entitlement arising from Employee’s
participation in, or benefits under, any employee benefit plans, programs, or
arrangements under Section 3(f) and 3(g) above (other than severance plans,
programs, or arrangements), which amounts or entitlements shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs, or arrangements, including, where applicable, any death and disability
benefits (the “Accrued Obligations”).

 

                7          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

(b)

Death. Subject to Section 16 below, the Company shall pay to Employee’s estate,
(i) within thirty (30) days the Accrued Obligations (except for clause (iv) of
such definition which are payable as set forth in such clause), and (ii) a lump
sum payment payable on the 60th day following the termination day, less ordinary
payroll deductions, of the amount equal to (A) six (6) months of the applicable
premium cost for continued Company group health coverage for Employee’s
dependent survivors (“Family Members”) pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended (“COBRA”), based on Employee’s
elections with respect to health coverage for Family Members in effect as of
immediately prior to Employee’s termination (which amount will be based on the
premium for the first month of COBRA coverage), regardless of whether COBRA
continuation is elected, and (B) a pro rata Target Bonus based on the number of
days Employee was employed during the calendar year.

 

(c)

Disability. If the Company terminates Employee’s employment in accordance with
Section 7(b), subject to Section 16 below, the Company shall pay to Employee (or
his legal representative, if applicable), (i) within thirty (30) days the
Accrued Obligations (except for clause (iv) of such definition which are payable
as set forth in such clause), and (ii) a lump sum payment payable on the 60th
day following the termination date, less ordinary payroll deductions, of the
amount equal to (A) six (6) months of the applicable premium cost for continued
Company group health coverage for Employee and Employee’s Family Members
pursuant to COBRA, based on Employee’s elections with respect to health coverage
for himself and Family Members in effect as of immediately prior to Employee’s
termination (which amount will be based on the premium for the first month of
COBRA coverage), regardless of whether COBRA continuation is elected, and (B) a
pro rata Target Bonus based on the number of days Employee was employed during
the calendar year.

 

(d)

Termination By Company For Cause or by Employee without Good Reason: If the
Company terminates Employee’s employment for Cause or Employee resigns his
employment without Good Reason in accordance with Section 7(d) above, the
Company shall, within thirty (30) days, pay to Employee, the Accrued
Obligations.

 

(e)

Non-Renewal By Employee. If Employee gives notice of non-renewal under
Section 1, the Company shall determine the termination date and shall, within
thirty (30) days, pay to Employee, the Accrued Obligations (except for clause
(iv) of such definition which are payable as set forth in such clause). If the
termination date is before the end of the then current Employment Period, and if
Employee signs on or prior to the 50th day following such termination date and
does not revoke within the 7-day revocation a Severance Agreement and General
Release of Claims (as defined and more fully described below in
Section 8(f)(5)), then, subject to Section 16, Company will, in periodic
payments in accordance with ordinary payroll practices and deductions, pay
Employee an amount equal to Employee’s pro-rata base salary through the end of
the then current Employment Period; provided that any payments which qualify as
deferred compensation under Section 409A of the Code and which are payable prior
to the 60th day following the “separation from service” date (for purposes of
Section 409A and as more fully described in Section 16 below) shall be paid on
the 60th day following such “separation from service” date.

 

                8          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

(f)

Termination With Severance and/or Change in Control.

 

  (1)

Termination By Company Without Cause, Non-Renewal by Company, or Termination by
Employee for Good Reason - Severance: If Company terminates Employee’s
employment without Cause and not by reason of death or Disability, if the
Company provides a notice of non-renewal of the Employment Period under
Section 1, or if Employee terminates his employment for Good Reason, Company
will pay, within thirty (30) days, the Accrued Obligations (except for clause
(iv) of such definition which are payable as set forth in such clause). In
addition, for such terminations, if Employee signs on or prior to the 50th day
following such termination date and does not revoke within the 7-day revocation
period a Severance Agreement and General Release of Claims (as defined and more
fully described in Section 8(f)(5) below), subject to Section 16 below, Company
will pay Employee: (i) in periodic payments in accordance with ordinary payroll
practices and deductions as set forth in Section 3(a) above over the 18 month
period following the date of termination, an amount equal to 1.5 times the sum
of (x) Annual Base Salary, plus (y) a 150% of Target Bonus, provided that any
payments which qualify as deferred compensation under Section 409A of the Code
and which are payable prior to the 60th day following the “separation from
service” date (for purposes of Section 409A and as more fully described in
Section 16 below) shall be paid on the 60th day following such “separation from
service” date, (ii) a pro rata Annual Bonus, which represents the unpaid
pro-rata portion of the actual annual performance bonus that Employee would
otherwise be entitled to receive based on the actual level of achievement of the
applicable performance objectives (but assuming that all personal and/or
subjective performance goals are earned at 100%) for the fiscal year in which
Employee’s termination occurs, to be paid in a lump sum at the same time bonuses
are paid to Peer Executives and in all events in accordance with Section 3(b)
above and (iii) a lump sum payment on the 60th day following the termination
date equal to eighteen (18) months of the applicable premium cost for continued
Company group health coverage for Employee and his Family Members pursuant to
COBRA based Employee’s elections with respect to health coverage for Employee
and his Family Members in effect as of immediately prior to Employee’s
termination (which amount will be based on the premium for the first month of
COBRA coverage), regardless of whether COBRA continuation is elected. If the
Company should fail to hire Employee as of the Start Date for reasons other than
what would have permitted it to terminate his employment for Cause (as defined
above), then the Company will pay Employee a cash amount equal to the value of
the Signing Bonus and the Sign-On RSU Grant on the 60th day following (i) the
date the Company notifies Employee it is no longer going to hire him or (ii) if
later, the Start Date, as a sole remedy provided Employee signs on or prior to
the 50th day following such date and does not revoke within the applicable 7-day
revocation period the Severance Agreement and General Release of Claims (as
defined and more fully described in Section 8(f)(5) below).

 

 

                9          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

  (2)

Severance/Change in Control: If there is a Change in Control (as defined in the
Equity Plan) and within ninety (90) days before and on or twelve (12) months
following the date of the Change in Control Employee is terminated by Company
without Cause and not by reason of death or Disability, Employee terminates
employment for Good Reason, or the Company provides a notice of non-renewal of
the Employment Period under Section 1, the Company will pay, within thirty
(30) days, the Accrued Obligations (except for clause (iv) of such definition
which are payable as set forth in such clause). In addition, for such a
termination, if Employee signs on or prior to the 50th day following such
termination date and does not revoke within the applicable 7-day revocation
period the Severance Agreement and General Release of Claims (as defined and
more fully described in Section 8(f)(5) below), in lieu of the severance
payments outlined in Section 8(f)(1), subject to Section 16 below, the Company
will pay Employee: (i) cash severance equal to forty-eight (48) months of Annual
Base Salary, payable (x) if such termination date is prior to the Change in
Control, or such termination date occurs on or after a Change in Control but the
Change in Control does not qualify as a “change in control event” within the
meaning of Section 409A, in periodic payments in accordance with ordinary
payroll practices and deductions as set forth in Section 3(a) above over the 18
month period following the date of termination, provided that any payments which
qualify as deferred compensation under Section 409A of the Code and which are
payable prior to the 60th day following the “separation from service” date shall
be paid on the 60th day following such “separation from service” date and (y) if
such termination date is on or after a Change in Control which qualifies as a
“change in control event” within the meaning of Section 409A, in a lump sum on
the 60th day following the termination date, (ii) a pro rata Annual Bonus, which
represents the unpaid pro-rata portion of the actual annual performance bonus
that Employee would otherwise be entitled to receive based on the actual level
of achievement of the applicable performance objectives (but assuming that all
personal and/or subjective performance goals are earned at 100%) for the fiscal
year in which Employee’s termination occurs, to be paid in a lump sum at the
same time bonuses are paid to Peer Executives and in all events in accordance
with Section 3(b) above, and (iii) a lump sum payment on the 60th day following
the termination date equal to eighteen (18) months of the applicable premium
cost for continued Company group health coverage for Employee and his Family
Members pursuant to the COBRA, based on Employee’s elections with respect to
health coverage for Employee and his Family Members in effect as of immediately
prior to Employee’s termination (which amount will be based on the premium for
the first month of COBRA coverage) regardless of whether COBRA continuation is
elected.

 

                10          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

  (3)

Accelerated Vesting of Granted Equity: Notwithstanding the terms of the Equity
Plan and/or the Grant Agreement or any other grant agreement or written
agreement governing any equity award, including, without limitation, a RSU
and/or PSU grant, Company agrees that any granted, outstanding equity that has
not yet vested shall immediately accelerate and vest and be non-forfeitable and,
if vesting is based on performance metrics, such equity will vest as if target
performance were achieved, on the earlier of (i) the effective date of a Change
in Control, or (ii) the effective date of a termination by Company on account of
death or Disability, termination by Company without Cause, termination by
Employee for Good Reason, or termination by the Company on account of its
providing a notice of non-renewal of the Employment Period as set forth in
Section 7(f) above; and will be delivered within 70 days of such vesting date
unless the applicable grant agreement or Equity Plan provides for an earlier
delivery date, in each case, other than clause (i), subject to Employee signing
on or prior to the 50th day following such termination date and not revoking
within the applicable 7-day revocation period, the Severance Agreement and
General Release of Claims (as defined in Section 8(f)(5) below). In addition,
simultaneous with or as soon as practicable after the acceleration of any such
equity pursuant to clause (i) of the preceding sentence (but in all events no
later than thirty (30) days following the Change in Control), the Company (or
its successor) will make a payment to Employee equal to 50% of the amount of
income and payroll (e.g., FICA) taxes Employee owes (assuming the highest
applicable rates) on the vesting and delivery of such shares by reason of such
acceleration.

 

  (4)

Breach of Agreement; Commencement of Subsequent Employment with a Competitor
within One Year; Re-hire: If Employee (i) materially breaches Section 4 or
breaches Sections 5 or 6 of this Agreement, the Company shall provide Employee
with written notice of the event or events giving rise to such breach and if
Employee fails to cure such breach within twenty (20) days after receipt of
written notice from the Company describing such breach or such breach is not
curable, (ii) provides services as an employee, independent contractor, officer,
owner (i.e., through active management), direct consultant to a Competitor (as
defined below) prior to the first anniversary of the date Employee’s employment
is terminated, or (iii) is rehired by Company with Employee’s express consent,
in case of clauses (i) and (iii), during any period during which Employee is
entitled to receive payments pursuant to Section 8(e), 8(f)(1) or 8(f)(2) (other
than the Accrued Obligations), and in case of clause (ii) the one year period
prior to the first anniversary of Employee’s termination date), the payments
pursuant to Section 8(e), 8(f)(1) or 8(f)(2) (other than the Accrued
Obligations) shall cease immediately. The foregoing shall not affect Company’s
right to enforce the provisions of this Agreement by injunctive relief or
otherwise. Employee agrees to immediately notify the Company upon the occurrence
of any event specified in clause (ii) of the first sentence of this paragraph.
For purposes of this Section 8(f)(4), “Competitor” shall mean any business
anywhere in the world that sells hosting and information technology services
substantially similar to those services provided by the Company, namely
(i) provisioning, hosting, management, monitoring, supporting, or maintenance of
applications, computer servers (whether dedicated, shared or virtual) and
network connectivity in a datacenter for remote use via the Internet,
(ii) hosted email, storage, collaboration, compute, virtual networking and
similar services, and (iii) all similar related services.

 

                11          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

  (5)

Severance Agreement and General Release of Claims. The Severance Agreement and
General Release of Claims required under this Section 8 shall be provided to
Employee by the Company no later than ten (10) days following his termination
date and shall comply with the following terms: (i) it shall not require
Employee to waive any rights he has to the Accrued Obligations, his severance
rights under the applicable section of this Section 8 and/or his rights to be
indemnified and/or advancement expenses under applicable law or under his
Indemnification Agreement attached hereto as Exhibit C or his rights to be
covered under directors’ and officers’ liability insurance policies as set forth
in Section 19 below; and (ii) it will only contain the following additional
terms unrelated to a general release of claims: (w) the limitations set forth in
Section 8(f)(4) and the restrictive covenants consistent with Sections 4, 5 and
6 of this Agreement, (x) a cooperation provision consistent with Section 13
below, (y) a requirement to return Company property and Confidential Information
consistent with Section 4 above and (z) a mutual non-disparagement provision
(with Employee’s non-disparagement obligations only extending to the Company and
its related entities and their officers, directors and employees and the
Company’s non-disparagement obligations being limited to press release and
official Company internal or external announcements and/or emails and the
executive leadership team), with standard carveouts for any party to make
truthful statements to the extent necessary as required by law or by any
government or regulatory or self-regulatory agency or body with actual or
apparent authority to require such party to make such disclosure or to the
extent necessary in connection with any claim or suit which is the subject to a
motion for injunctive relief or arbitration.

 

9.

OWNERSHIP OF MATERIALS

Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment with the Company,
together with all patent, trademark, copyright, trade secret, and other
intellectual property rights related to any of the foregoing throughout the
world, are among other things works made for hire and belong exclusively to the
Company, and Employee hereby assigns all such rights to the Company. Employee
agrees, at the Company’s sole cost and expense and as may be reasonably
requested by the Company, to execute any documents, testify in any legal
proceedings, and do all things reasonably necessary or desirable to secure
Company’s rights to the foregoing, including without limitation executing
inventors’ declarations and assignment forms.

 

                12          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

10.

PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon Employee, Employee’s heirs and Employee’s
personal representative or representatives, and upon Company and its respective
successors and assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution. The Company may assign its rights and obligation under
this Agreement only to any successor to all or substantially all the assets of
the Company, by merger or otherwise; provided such successor agrees to expressly
assume this Agreement and perform the Company’s obligations hereunder. If
Employee should die while any payment, benefit or entitlement is due to him
hereunder, such payment, benefit or entitlement shall be paid to his spouse (or
if she is not alive, to his estate).

 

11.

GOVERNING LAW

This Agreement is intended to qualify as a “top hat plan” under the Employee
Retirement Income Security Act of 1974, as amended, and as such shall be
governed by federal law. To the extent not preempted by federal law, this
Agreement shall be governed, construed, interpreted, and enforced in accordance
with the substantive laws of the State of Delaware, without reference to the
principles of conflicts of law of Delaware or any other jurisdiction, and where
applicable, the laws of the United States; provided that Sections 4, 5, 6 and
8(f)(4) shall be governed, construed, interpreted, and enforced in accordance
with the substantive laws of the State of Texas, without reference to the
principles of conflicts of law of Texas or any other jurisdiction. Each of the
Company and Employee (on behalf of itself and its affiliates), following
representation and advice of counsel, expressly consents to the personal
jurisdiction of the Delaware state and federal courts for any lawsuit relating
to this Agreement (other than Sections 4, 5, 6 and 8(f)(4) of this Agreement and
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to Sections 4, 5, 6 and 8(f)(4) of this
Agreement, waives any other requirement (whether imposed by statute, rule of
court, or otherwise) with respect to such personal jurisdiction or service of
process, and waives any objection to jurisdiction based on improper venue or
improper jurisdiction.

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any suit, action, or
proceeding arising out of or relating to this Agreement. Each party hereto
(i) certifies that no representative, agent, or attorney of any other party has
represented, expressly or otherwise, that such party would not, in the event of
any action, suit, or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party hereto have been induced to enter
into this Agreement by, among other things, the mutual waiver and certifications
in this Section.

Employee acknowledges that he is represented by counsel in connection with
Employee’s review and agreement to all terms and conditions of this Agreement.

Employee acknowledges and agrees that this Agreement has been negotiated by the
parties.

 

12.

DEFINITION OF COMPANY

The definition of “Company” for purposes of Section 4, 5, 6 and 9 shall mean
Rackspace Technology, Inc., Rackspace US, Inc., and their present and future
divisions, operating companies, subsidiaries, affiliates (other than any
shareholder) and successors. Notwithstanding anything herein to the contrary,
the Company may cause all cash payment or reimbursement obligations hereunder to
be satisfied by a subsidiary of the Company.

 

                13          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

13.

LITIGATION AND REGULATORY COOPERATION

During the Employment Period and for three (3) years thereafter, subject to his
business and personal commitments, Employee shall reasonably cooperate in the
defense or prosecution of claims, investigations, or other similar actions which
relate to events or occurrences during employment and of which he has knowledge,
unless such cooperation would be adverse to his legal interests. Employee
agrees, unless precluded by law, to promptly inform the Company if Employee is
asked to participate (or otherwise become involved) in any such claim,
investigation or action. Employee’s cooperation shall include being available to
prepare for discovery or trial and to act as a witness. Company will pay an
hourly rate (based on base salary as of the last day of employment) for
cooperation (other than as a witness at a court or arbitration proceeding, in
which case no hourly rate will be paid) that occurs after employment, and
reimburse for reasonable expenses, including travel expenses and reasonable
attorneys’ fees and costs. Employee shall also remain entitled to any rights he
has to be indemnified, advanced expenses and/or covered under any applicable
directors’ and officers’ liability insurance policies.

 

14.

DISPUTE RESOLUTION

 

(a)

Injunctive Relief: Employee agrees that irreparable damages to Company may
result from Employee’s breach of this Agreement. A breach or threat of breach of
this Agreement shall give the non-breaching party the right to seek a temporary
restraining order and a preliminary or permanent injunction enjoining the
breaching party from violating this Agreement in order to prevent immediate and
irreparable harm. Each party shall be responsible and/or liable only for its or
his own legal fees and other costs and expenses of litigation or threatening to
bring a claim. Pursuit of equitable relief under this Agreement shall have no
effect regarding the continued enforceability of the Arbitration Section below.
Remedies for breach under this Section are cumulative and not exclusive; the
parties may elect to pursue any remedies available under this Agreement.

 

(b)

Arbitration: The parties agree that any dispute or claim, that could be brought
in court including discrimination or retaliation claims, relating to this
Agreement or arising out of Employee’s employment or termination of employment,
shall be submitted to binding arbitration, except claims regarding: (i) workers’
compensation benefits; (ii) unemployment benefits; (iii) Company’s employee
welfare benefit plans, if the plan contains a final and binding appeal procedure
for the resolution of disputes under the plan; (iv) wage and hour disputes
within the jurisdiction of any state Labor Commissioner; and (v) issues that
could be brought before the National Labor Relations Board or covered by the
National Labor Relations Act. This Agreement is not intended to prohibit the
Employee from filing a claim or communicating with any governmental agency
including the Equal Employment Opportunity Commission, the National Labor
Relations Board or the Department of Labor. The arbitration shall be conducted
in San Antonio, Texas. The arbitration shall proceed in accordance with the
National Rules for Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) in effect at the time the claim or dispute arose, unless
other rules are agreed upon by the parties. Unless agreed to in writing, the
arbitration shall be conducted by one arbitrator from AAA or a

 

                14          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

comparable arbitration service, and who is selected pursuant to the National
Rules for Resolution of Employment Disputes of the AAA, or other rules as the
parties may agree to in writing. Any claims received after the applicable
statute of limitations period shall be deemed null and void. The parties further
agree that by entering into this Agreement, the right to participate in a class
or collective action is waived. CLAIMS MAY BE ASSERTED AGAINST THE OTHER PARTY
ONLY IN AN INDIVIDUAL CAPACITY AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. Further, unless the parties agree
otherwise, the arbitrator may not consolidate more than one person’s claims and
may not otherwise preside over any form of a representative, collective or class
proceeding. The arbitrator shall issue a reasoned award with findings of fact
and conclusions of law. Either party may bring an action in any court of
competent jurisdiction to compel arbitration under this Agreement, or to enforce
or vacate an arbitration award. However, in actions seeking to vacate an award,
the standard of review to be applied by said court to the arbitrator’s findings
of fact and conclusions of law will be the same as that applied by an appellate
court reviewing a decision of a trial court sitting without a jury, unless state
law requires otherwise. Company will pay the actual fee for the arbitrator and
the claimant’s filing fee; unless otherwise provided by law and awarded by the
arbitrator, each party will pay their own attorneys’ fees and other expenses.

 

15.

REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Unless and until the Company makes this Agreement publicly available, Employee
shall keep all terms of this Agreement confidential, except as may be disclosed
to Employee’s spouse, accountants or attorneys, each of whom shall agree to keep
all terms of this Agreement confidential. Employee represents that Employee is
under no contractual or other restriction inconsistent with the execution of
this Agreement, or the performance of Employee’s duties hereunder. Employee
authorizes the Company for eighteen (18) months following his termination date
to inform any prospective employer of the existence and terms of this Agreement
without liability for interference with Employee’s prospective employment.

 

16.

SECTION 409A COMPLIANCE

 

(a)

General. The parties hereto acknowledge and agree that, to the extent
applicable, the payments, benefits and/or entitlements under this Agreement are
intended to either comply with or be exempt from the provisions of Section 409A
such that Employee is not subject to tax, interest or penalties under
Section 409A. This Agreement shall be interpreted in accordance with such
intent. Notwithstanding any provision of this Agreement to the contrary, in the
event that the Company determines that any amounts payable hereunder will be
taxable currently to Employee under Section 409A, the Company and the Employee
shall cooperate in good faith to (i) adopt such amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that they mutually determine to be necessary or appropriate
to preserve the intended tax treatment of the benefits provided by this
Agreement, to preserve the economic benefits of this Agreement, and to avoid
less-favorable accounting or tax consequences for the

 

                15          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

Company, and/or (ii) take such other actions as mutually determined to be
necessary or appropriate to exempt the amounts payable hereunder from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder; provided, however, that this
Section does not create an obligation on the part of the Company to modify this
Agreement or any other arrangement or plan and does not guarantee that the
amounts payable hereunder will not be subject to interest or penalties under
Section 409A, and in no event whatsoever shall the Company or any of its
affiliates be liable for any additional tax, interest, or penalties that may be
imposed on Employee with respect to any payments under this Agreement as a
result of Section 409A or any damages for failing to comply with Section 409A.

 

(b)

Separation from Service under Section 409A and Other Provisions. Notwithstanding
any provision to the contrary in this Agreement: (i) if and to the extent that
any payment or benefit under this Agreement constitutes “non-qualified deferred
compensation” subject to Section 409A or is intended to be exempt from
Section 409A and, in either case, is payable to Employee upon a termination of
employment, such payment or benefit shall be made or provided to Employee only
upon a “separation from service” within the meaning of Section 1.409A-1(h) of
the Department of Treasury Regulations (and using the default presumptions
thereunder) and each reference to “termination date,” “date of termination,”
“termination of employment,” or such similar term shall be interpreted to mean a
“separation from service”; (ii) if Employee is deemed at the time of Employee’s
separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code and any payment, compensation or other
benefit provided to Employee in connection with his termination of employment is
determined in whole or part, to constitute “non-qualified deferred compensation”
within the meaning of Section 409A, no part of such payment, compensation or
other benefit shall be paid to Employee prior to the earlier of (A) the day that
is the first business day after the expiration of the six-month period measured
from the date of Employee’s “separation from service”, and (B) the date of the
Employee’s death; provided, that upon the earlier of such dates, all payments
deferred pursuant to this Section 16(b) shall be paid to Employee in a lump sum,
and any remaining payments, compensation or other benefits shall be paid as
otherwise provided herein; (iii) the determination of whether Employee is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of Employee’s separation from service shall be made by the Company in
accordance with the terms of Section 409A (including, without limitation,
Section 1.409A-1(i) of the Department of Treasury Regulations and any successor
provision thereto); (iv) for purposes of Section 409A of the Code, the
Employee’s right to receive installment payments (including payment of the
severance payment under clause (i) of the second sentence of Section 8(f)(1) and
clause (i)(x) of the second sentence to Section 8(f)(2)) of any payment
hereunder shall be treated as a right to receive a series of separate and
distinct payments; (v) whenever a payment under this Agreement specifics a
payment period with a reference to a number of days (e.g., “payment shall be
made within thirty (30) days following the termination date”), the actual date
of payment within the specified period shall be within the sole discretion of
the Company, and if such payment can be made in one of two calendar years it
shall be paid during such specified period but in the second calendar year;
(vi) there shall be no offset or reduction against any payments, compensation or
benefits under this Agreement if such offset or

 

                16          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

reduction would result in the imposition of additional taxes, interest or
penalties under Section 409A on any payment, benefit or entitlement payable to
Employee; and (vii) all reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, including,
to the extent that any reimbursement of expenses or in-kind benefits constitutes
“deferred compensation” under Section 409A, (A) such reimbursement or benefit
shall be provided no later than December 31 of the year following the year in
which the expense was incurred, (B) the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, (C) the amount of any in-kind benefits provided in one year shall not
affect the amount of in-kind benefits provided in any other year and
(D) reimbursements and in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

17.

WITHHOLDING

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, and local withholding and other taxes that the
Company is required to withhold. The Company shall be entitled to rely on an
opinion of counsel if any questions as to the amount or requirement of
withholding shall arise.

 

18.

EXCESS PARACHUTE PAYMENTS

If any payment, benefit, entitlement or distribution by the Company (or any of
its subsidiaries or affiliates) or, by the person(s) or entity or entities
effecting the change in control or change in ownership of a substantial portion
of the assets of a corporation, to or for the benefit of Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (including, without limitation, pursuant to or by reason
of any other agreement, policy, plan, program, or arrangement, including without
limitation any stock option, stock appreciation right, or similar right, or the
lapse or termination of any restriction on or the vesting or exercisability of
any of the foregoing) (a “Payment”), would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code (or any successor provision
thereto or any similar statute or code), and (iii) but for this sentence, be
subject to excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law, or any
interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest or penalties, are hereafter collectively
referred to as the “Excise Tax”), then, in the event that the after-tax value of
all Payments to Employee (such after-tax value to reflect the reduction for the
Excise Tax and all federal, state, and local income, employment, and other taxes
on such Payments) would, in the aggregate, be less than the after-tax value to
Employee (reflecting a reduction for all such taxes in a like manner) of the
amount that is 2.99 times Employee’s “base amount” within the meaning of
Section 280G(b)(3) of the Code (the “Safe Harbor Amount”), (a) the cash portions
of the Payments payable to Employee under this Agreement shall be reduced, in
the reverse order in which they are due to be paid commencing with the latest
such payment, until the Parachute Value (as defined below) of all Payments paid
to Employee, in the aggregate, equals the Safe Harbor Amount, and (b) if the
reduction of the cash portions of the Payments, payable under this Agreement, to
zero would not be sufficient to reduce the Parachute Value of all Payments to
the Safe Harbor Amount, then any cash portions of the Payments payable to
Employee under any other agreements, policies, plans, programs, or arrangements
shall be reduced, in the

 

                17          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

reverse order in which they are due to be paid commencing with the latest such
payment, until the Parachute Value of all Payments paid to Employee, in the
aggregate, equals the Safe Harbor Amount, and (c) if the reduction of all cash
portions of the Payments, payable pursuant to this Agreement or otherwise, to
zero would not be sufficient to reduce the Parachute Value of all Payments to
the Safe Harbor Amount, then non-cash portions of the Payments shall be reduced,
in the reverse order in which they are due to be paid commencing with the latest
such payment, until the Parachute Value of all Payments paid to Employee, in the
aggregate, equals the Safe Harbor Amount; provided that in all events any
Payment which receives the favorable valuation under Q&A-24 (b) and (c) of
Treas. Reg. §1-280G shall not be reduced before all Payments which do not
receive such favorable valuation have been reduced. All calculations under this
Section shall be determined by a national accounting firm selected by the
Company (which may include the Company’s outside auditors). The Company shall
pay all costs to obtain and provide such calculations to Employee and the
Company and such calculations shall be provided to any Payment being paid to
Employee. For purposes of this Agreement, the “Parachute Value” of a Payment
shall mean the present value as of the date of the change in ownership or
effective control, within the meaning of Section 280G of the Code, of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

19.

INDEMNIFICATION/D&O LIABILITY INSURANCE COVERAGE

On the Start Date, the Company agrees to enter into the indemnification
agreement attached hereto as Exhibit C with Employee. Both during the Employment
Period and thereafter, the Company agrees that Employee shall be covered under
its directors’ and officers’ liability insurance policies on a basis no less
favorable to Employee than any other senior executive of the Company is so
covered until such time as suits and/or claims can no longer be brought against
Employee as a matter of law.

 

20.

MISCELLANEOUS

This Agreement is not effective unless fully executed by the Chief Executive
Officer of the Company and Employee. This Agreement may not be modified,
amended, or terminated except by an instrument in writing signed by Employee and
the Chief Executive Officer (or Chief Legal Officer of the Company or by an
authorized officer of the Company) and that expressly identifies the amended
provision of this Agreement. This Agreement contains the entire agreement of the
parties on the subject matters in this Agreement and supersedes any prior
written or oral agreements or understandings between the parties. However,
except with respect to the acceleration provisions in Section 8(f)(3) and the
provisions of the Sign-On Equity Grant set forth in Section 3(d) and the
provisions relating to the annual equity grants in Section 3(e), to the extent
of any conflict in the terms of this Agreement and the Equity Plan, the Grant
Agreement and any other grant agreement applicable to the annual equity grants
to which the Employee is subject, the terms of the Equity Plan and related grant
agreements control. This Agreement may be executed in counterparts, a
counterpart transmitted via electronic means, and all executed counterparts,
when taken together, shall constitute sufficient proof of the parties’ entry
into this Agreement. The failure of a party to require performance of any
provision of this Agreement shall not affect the right of such party to later
enforce any provision. A waiver of the breach of any term or condition of this
Agreement shall not be deemed a waiver of any subsequent breach of the same or
any other term or condition. The headings in this Agreement are inserted for
convenience of reference only and shall not control the meaning of any provision
hereof.

 

                18          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

If any provision of this Agreement shall, for any reason, be held unenforceable,
such unenforceability shall not affect the remaining provisions hereof, except
as specifically noted in this Agreement, or the application of such provisions
to other persons or circumstances, all of which shall be enforced to the
greatest extent permitted by law. The Company and Employee agree that the
restrictions contained in Section 4, 5, and 6, are reasonable in scope and
duration and are necessary to protect Confidential Information. If any
restrictive covenant is held to be unenforceable because of the scope, duration
or geographic area of such restrictive covenant, the parties agree that a court
or arbitrator may reduce the scope, duration, or geographic area, and in its
reduced form, such provision shall be enforceable. Should a court or arbitrator
find that Employee violated the provisions of Sections 4, 5, and 6, then in
addition to all other remedies available to Company, the duration of these
covenants shall be extended for the period of time when Employee began such
violation until Employee permanently ceases such violation.

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable by a court or arbitrator under Section 14 above under present or
future laws effective during the term of Employee’s employment under this
Agreement, such provision shall be fully severable, this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
were never a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement.

 

                19          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

Upon full execution by the Company and Employee, this Agreement shall be
effective on the date first written above.

 

EMPLOYEE:

 

/s/ Amar Maletira

Amar Maletira

 

COMPANY:

 

/s/ Holly Windham

Rackspace Technology, Inc.

 

By: Holly B. Windham

 

Its: EVP & Chief Legal and People Officer

 

 

                20          Initials:       Company:               
Employee:         



--------------------------------------------------------------------------------

Exhibit A

Saankhya Labs, Bangalore, India



--------------------------------------------------------------------------------

Exhibit B

Notice of Grant and Restricted Stock Unit Agreement



--------------------------------------------------------------------------------

RACKSPACE TECHNOLOGY, INC.

2020 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2020 Rackspace
Technology, Inc.’s Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Notice of Grant of Restricted Stock Units (the “Notice
of Grant”) and Restricted Stock Unit Agreement (the “Agreement”).

 

Participant:    Amar Maletira Address:    [ADDRESS]    [ADDRESS]    [CITY,
STATE]    [ZIPCODE]

Participant has been granted Restricted Stock Units over Common Stock of
Rackspace Technology, Inc., subject to the terms and conditions of the Plan and
this Agreement, as follows:

Grant Number:

Date of Grant1:

Number of Restricted Stock Units Granted2:

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, the Restricted
Stock Units will vest, in whole or in part, in accordance with the following
schedule:

 

Vest Date

   Percentage Vested   Shares Vesting

Six-month anniversary of the grant date

   16.37%  

1st anniversary of the Date of Grant

   33.33%  

2nd anniversary of the Date of Grant

   25%  

3rd anniversary of the Date of Grant

   25%  

 

1

To be the date Mr. Maletira commences employment.

 

2

To be determined by dividing $15,000,000 by the 60-day volume weighted average
price of the RXT stock (or if there is not such 60-day average, the volume
weighted average price from the initial public trading date to (and including)
the Grant Date).



--------------------------------------------------------------------------------

RACKSPACE TECHNOLOGY, INC.

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of [●], 2020
(the “Grant Date”), by and among RACKSPACE TECHNOLOGY, INC., a Delaware
corporation (the “Company”), and Amar Maletira (the “Participant”).

WHEREAS, the Company, acting through a Committee (as defined in the Company’s
2020 Equity Incentive Plan (the “Plan”)), has granted to the Participant,
effective as of the date of this Agreement, Restricted Stock Units under the
Plan to acquire a number of shares of Common Stock (as defined in the Plan) on
the terms and subject to the conditions set forth in this Agreement and the
Plan;

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto agree as follows:

Section 1. The Plan. The terms and provisions of the Plan are hereby
incorporated into this Agreement as if set forth herein in their entirety
(including, without limitation, the provisions of Article 8 and Article 12). In
the event of a conflict between any provision of this Agreement and the Plan,
the provisions of this Agreement shall control. A copy of the Plan may be
obtained from the Company by the Participant upon request. Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Plan. Notwithstanding Sections 10.5(b) and 12.2 of the Plan to the
contrary, the Plan and this Agreement may not be amended (nor may this Agreement
be terminated) in a manner which is material and adverse to the Participant
unless such amendment or termination is required to comply with applicable law
(including treasury regulations) or is consented to by the Participant in
writing (which consent shall not be unreasonably withheld, conditioned or
delayed).

Section 2. Vesting. Subject to the Participant’s continued employment or other
service relationship with the Company or one of its Subsidiaries (such
applicable entity, the “Employer”) through each applicable vesting date (except
as otherwise provided in this Section 2), the Restricted Stock Units shall
become non-forfeitable and shall vest on each of the “Vest Dates” set forth in
the schedule below; provided, however, that the Restricted Stock Units shall
immediately become non-forfeitable and vest upon a Change in Control.

 

Vest Date

   Percentage
Vested     Shares
Vesting  

Six-month anniversary of the Date of Grant

     16.37 %   

1st anniversary of the Date of Grant

     33.33 %   

2nd anniversary of the Date of Grant

     25 %   

3rd anniversary of the Date of Grant

     25 %   

Notwithstanding anything contained herein to the contrary, the Restricted Stock
Units shall cease vesting as of the date of the Participant’s Termination of
Service for any reason and no portion of the Restricted Stock Units that is not
vested as of such time shall vest thereafter (i.e., that portion of the
Restricted Stock Units that is not vested shall be forfeited immediately);
provided, however, that the Restricted Stock Units shall immediately become
non-forfeitable and vest upon the Participant’s Termination of Service if and to
the extent provided by, and subject to any conditions of, Section 8(f)(3) of the
Employment Agreement by and between Participant and the Company dated October
__, 2020 (the “Employment Agreement”).

 

2



--------------------------------------------------------------------------------

Section 3. Delivery of Shares. As soon as practicable after the vesting date or
other vesting event under this Agreement but in no event later than the
seventieth (70th) calendar day following such vesting date, the Participant
shall receive the number of Shares that correspond to the number of Restricted
Stock Units that have become vested on the applicable vesting date.
Notwithstanding the foregoing, in accordance with Section 8.3 of the Plan, the
Committee, at its sole discretion, may settle the Restricted Stock Units in cash
if necessary or appropriate for legal or administrative reasons based on laws in
the Participant’s jurisdiction.

Section 4. Restriction on Transfer. The Restricted Stock Units may not be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by the Participant. The Restricted Stock Units shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Restricted Stock Units
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon the Restricted Stock Units, shall be null and void and
without effect.

Section 5. Participant’s Employment or Other Service Relationship. Nothing in
this Agreement nor the grant of the Restricted Stock Units shall confer upon the
Participant any right to continue the Participant’s employment or other service
relationship with the Company or, if different, the Employer or interfere in any
way with the right of the Company or, if different, the Employer to terminate
the Participant’s employment or other service relationship or to increase or
decrease the Participant’s compensation at any time, subject at all times to the
terms of the Employment Agreement. The grant of Restricted Stock Units is an
exceptional, voluntary and one-time benefit and, as except as otherwise set
forth in the Employment Agreement, does not create any contractual or other
right to receive any other grant of other Awards (including Restricted Stock
Units) under the Plan in the future, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been granted in the past. The grant
of the Restricted Stock Units does not form or amend part of the Participant’s
entitlement to remuneration or benefits in terms of his employment or other
service relationship with the Company or, if different, the Employer, if any, at
any time.

Section 6. Termination. For the avoidance of doubt, subject to Section 2 above,
the Restricted Stock Units shall cease vesting and shall be forfeited
immediately as of the date of the Participant’s Termination of Service.

Section 7. Responsibility for Taxes.

(a) The Participant acknowledges that, regardless of any action taken by the
Company or the Employer, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not limited to, the grant or vesting of
the Restricted Stock Units, the subsequent sale of Shares acquired pursuant to
such vesting; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of Restricted Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. The Participant shall not make any claim against the
Company, the Employer or any other Subsidiary, or their respective board,
officers or employees related to Tax-Related Items arising from the Restricted
Stock Units. Further, if the Participant is subject to Tax-Related Items in more
than one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

3



--------------------------------------------------------------------------------

(b) Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, to satisfy any applicable withholding obligations with regard to
Tax-Related Items by withholding Shares to be issued upon vesting.
Alternatively, if the Company determines in its sole discretion that withholding
Shares is not feasible under applicable tax or securities laws or has materially
adverse accounting consequences, the Participant authorizes the Company and/or
the Employer, or their respective agents, at their discretion and with no
obligation to do so, to satisfy any applicable withholding obligations with
regard to Tax-Related Items by one or a combination of the following:

(i) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company, the Employer or any other Subsidiary;

(ii) withholding from proceeds of the sale of Shares acquired at vesting either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Participant’s behalf pursuant to this authorization) without further
consent; and/or

(iii) any other methods approved by the Committee and permitted by applicable
laws.

(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Participant may receive a refund of any over-withheld
amount and will have no entitlement to the Share equivalent or, if not refunded,
the Participant may seek a refund from the local tax authorities. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, the
Participant is deemed, for tax purposes, to have been issued the full number of
Shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the Shares is held back solely for the purpose of paying the
Tax-Related Items. Finally, the Participant agrees to pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if the Participant fails to comply with his obligations
in connection with the Tax-Related Items.

(d) Notwithstanding the foregoing, Participant may, at Participant’s option,
satisfy, in whole or in part, any tax withholding obligations through a “net
settlement” procedure by requiring that the Company (x) withhold Shares (that
would otherwise be deliverable to Participant upon settlement of the Restricted
Stock Units) with a fair market value equal to the amount of such tax
withholding liability (up to the maximum permissible amount), and (y) remit such
withholding taxes to the appropriate taxing authorities (with any fractional
amount of such withholding paid by Participant in cash).

Section 8. Nature of Grant. In accepting the Restricted Stock Units, the
Participant acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan, except as otherwise expressly
provided in this Agreement;

(b) all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Company, except as otherwise
expressly provided in the Employment Agreement;

 

4



--------------------------------------------------------------------------------

(c) the Participant is voluntarily participating in the Plan;

(d) the Restricted Stock Units and any Shares acquired upon vesting, and the
income and value of same, are not intended to replace any pension rights or
compensation;

(e) the Restricted Stock Units and any Shares acquired upon vesting, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, leave-related payments, holiday pay,
pension or retirement or welfare benefits or similar mandatory payments;

(f) the future value of the Shares underlying the Restricted Stock Units is
unknown, indeterminable, and cannot be predicted with certainty;

(g) if the Restricted Stock Units vest and the Participant acquires Shares, the
value of such Stock may increase or decrease in value;

(h) unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of same,
are not granted as consideration for, or in connection with, the service the
Participant may provide as a director of any Subsidiary;

(i) except to the extent such forfeiture violates the Employment Agreement, no
claim or entitlement to compensation or damages shall arise from forfeiture of
the Restricted Stock Units resulting from a Termination of Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or
rendering services or the terms of the Participant’s employment or service
agreement, if any);

(j) unless otherwise provided in the Plan, this Agreement or by the Company in
its sole discretion, the Restricted Stock Units and the benefits evidenced by
this Agreement do not create any entitlement to have the Restricted Stock Units
or any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares;

(k) neither the Company, the Employer nor any other Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to the Participant
pursuant to the vesting of the Restricted Stock Units or the subsequent sale of
any Shares acquired upon vesting; and

(m) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan or the Participant’s acquisition or sale of the Shares. The Participant
should consult with his personal tax, legal and financial advisors regarding his
participation in the Plan before taking any action related to the Plan.

Section 9. Data Privacy Consent.

The Company is located at 1 Fanatical Place, Windcrest, TX 78218, USA and grants
employees of the Company and its other Subsidiaries and Affiliates, the
opportunity to participate in the Plan, at the Company’s sole discretion. If the
Participant would like to participate in the Plan, the Participant understands
that he should review the following information about the Company’s data
processing practices and declare his consent.

 

5



--------------------------------------------------------------------------------

(a) Data Collection and Usage. The Company collects, processes and uses the
Participant’s personal data, including, but without limitation, name, home
address and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), passport number,
salary, citizenship, job title, any Shares of stock or directorships held in the
Company, and details of all awards, canceled, vested, or outstanding in the
Participant’s favor, which the Company receives from the Participant or the
Participant’s Employer. If the Company offers the Participant the opportunity to
participate in the Plan, then the Company will collect the Participant’s
personal data for purposes of allocating stock and implementing, administering
and managing the Plan. The Company’s legal basis for the processing of the
Participant’s personal data would be the Participant’s consent.

(b) Stock Plan Administration Service Providers. The Company transfers
participant data to E*Trade, an independent service provider based in the United
States, which assists the Company with the implementation, administration and
management of the Plan, and if the Participant’s Restricted Stock Units vest,
the Company transfers shareholder data to Computershare, an independent service
provider based in the United States, which assists the Company with its stock
administration. In the future, the Company may select different service
provider(s) and share the Participant’s personal data with another company that
serves in similar capacities. The Company’s service providers may open an
account for the Participant. The Participant will be asked to agree on separate
terms and data processing practices with the applicable service providers,
which, as it relates to Plan administration service provider, is a condition to
the Participant’s ability to participate in the Plan.

(c) International Data Transfers. The Company and its service providers are
based in the United States. If the Participant is outside of the United States,
the Participant should note that his country may have enacted data privacy laws
that are different from the United States.

(d) Data Retention. The Company will use the Participant’s personal data only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and security laws. When the Company no longer
needs the Participant’s personal data, the Company will remove it from it from
its systems.

(e) Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participant’s participation in the Plan and the Participant’s grant of consent
is purely voluntary. The Participant may deny or withdraw his consent at any
time. If the Participant does not consent, or if the Participant withdraws his
consent, the Participant cannot participate in the Plan. This would not affect
the Participant’s salary as an employee; the Participant would merely forfeit
the opportunities associated with the Plan.

(f) Data Subject Rights. The Participant has a number of rights under data
privacy laws in his country. Depending on where the Participant is based, his
rights may include the right to (i) request access or copies of personal data
the Company processes, (ii) rectification of incorrect data, (iii) deletion of
data, (iv) restrictions on processing, (v) portability of data, (vi) to lodge
complaints with competent authorities in the Participant’s country, and/or
(vii) a list with the names and addresses of any potential recipients of the
Participant’s personal data. To receive clarification regarding the
Participant’s rights or to exercise his rights, the Participant should please
contact the Company at Attn: Stock Plan Administrator, 1 Fanatical Place,
Windcrest, TX 78218, USA.

 

6



--------------------------------------------------------------------------------

(g) The Participant also understands that the Company may rely on a different
legal basis for the processing or transfer of data in the future and/or request
the Participant to provide another data privacy consent. If applicable and upon
request of the Company, the Participant agrees to provide an executed
acknowledgement or data privacy consent form to the Company or the Employer (or
any other acknowledgements, agreements or consents) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Participant’s country, either now or in the future. The Participant understands
that he will not be able to participate in the Plan if the Participant fails to
execute any such acknowledgement, agreement or consent requested by the Company
and/or the Employer.

Section 10. Compliance with Law. Notwithstanding any other provisions of the
Plan or this Agreement, unless there is an exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon vesting of the
Restricted Stock Units prior to the completion of any registration or
qualification of the Shares under any U.S. or non-U.S. local, state or federal
securities or exchange control law or regulation or under rulings or regulations
of the U.S. Securities and Exchange Commission (“SEC”) or of any other
governmental regulatory body, or prior to obtaining any approval or other
clearance from any U.S. or non-U.S. local, state or federal governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the Shares with the SEC or
any U.S. or non-U.S. state or other securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the Shares
and the inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary for the lawful issuance
and sale of any Shares pursuant to the Restricted Stock Units shall relieve the
Company of any liability with respect to the non-issuance or sale of the Shares
as to which such approval shall not have been obtained.

Section 11. Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

Section 12. Language. The Participant acknowledges that he is sufficiently
proficient in English to understand the terms and conditions of this Agreement.
Furthermore, if the Participant has received this Agreement, or any other
document related to the Restricted Stock Units and/or the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

Section 13. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares purchased upon vesting of the
Restricted Stock Units, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be reasonably necessary
to accomplish the foregoing.

Section 14. Notices. All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by an
internationally recognized overnight courier, by email, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

7



--------------------------------------------------------------------------------

If to the Company, to it at its current executive offices and to:

1 Fanatical Place

City of Windcrest

San Antonio, Texas 78218

Attn: Stefanie Box, VP & Deputy General Counsel

Legalnotice@rackspace.com

If to the Participant, to him at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.

Any such notice or communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of internationally recognized overnight courier, on the next business
day after the date sent, (c) in the case of email, when transmitted via email
(in each case, if no “system error” or other notice of non-delivery is
generated) to the applicable party and its legal counsel set forth above, and
(d) in the case of mailing by registered or certified mail, on the third
business day following that on which the piece of mail containing such
communication is posted.

Section 15. Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

Section 16. Participant’s Undertaking. The Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
the Participant pursuant to the express provisions of this Agreement and the
Plan.

Section 17. Modification of Rights. The rights of the Participant are subject to
modification and termination in certain events as provided in this Agreement and
the Plan (with respect to the Restricted Stock Units granted hereby).
Notwithstanding the foregoing, the Participant’s rights under this Agreement and
the Plan may not be materially impaired (other than an impairment that is or
that would likely be the result of Company’s lawful compliance with the terms of
the Employment Agreement) without the Participant’s written consent, which
consent will not be unreasonably withheld, conditioned or delayed.

Section 18. Governing Law; Consent to Jurisdiction.

(a) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN ANY SERVICE AGREEMENT,
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

8



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in any service agreement
(other than Sections 3(d), 3(e) and 8(f)(3) of the Employment Agreement which
shall be governed by Section 14(B) of such agreement), each of the parties
hereto irrevocably (i) consents to submit itself to the personal jurisdiction of
the Delaware Court of Chancery, or in the event (but only in the event) that the
Delaware Court of Chancery does not have subject matter jurisdiction over such
legal action or proceeding, the United States District Court for the District of
Delaware, or in the event (but only in the event) that such United States
District Court for the District of Delaware also does not have subject matter
jurisdiction over such legal action or proceeding, any Delaware state court
sitting in New Castle County, in connection with any matter based upon or
arising out of this Agreement or the actions of the parties hereof, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (iii) agrees that it will not
bring any action relating to this Agreement in any court other than the courts
of the State of Delaware, as described above. Each party to this Agreement
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement, any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and to the fullest extent permitted by applicable law, that the suit, action or
proceeding in any such court is brought in an inconvenient forum, that the venue
of such suit, action or proceeding is improper, or that this Agreement or the
subject matter hereof, may not be enforced in or by such courts and further
irrevocably waives, to the fullest extent permitted by applicable law, the
benefit of any defense that would hinder, fetter or delay the levy, execution or
collection of any amount to which a party hereto is entitled pursuant to the
final judgment of any court having jurisdiction.

Section 19. Insider Trading/Market Abuse Restrictions. Depending on the
Participant’s country, the Participant may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect the Participant’s ability to, directly or indirectly, acquire, sell or
attempt to sell Shares or otherwise dispose of Shares or rights to Shares (e.g.,
the Restricted Stock Units) under the Plan during such times as the Participant
is considered to have “inside information” regarding the Company (as defined by
the laws in the applicable jurisdictions or the Participant’s country). The
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include fellow employees (other than on a “need to
know” basis); (ii) “tipping” third parties or causing them to otherwise buy or
sell securities; and (iii) cancelling or amending orders the Participant placed
before he possessed inside information. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring the Participant’s compliance with any applicable
restrictions and is advised to speak with his personal legal advisor on this
matter.

Section 20. Exchange Control, Tax And/Or Foreign Asset/Account Reporting. The
Participant acknowledges that, depending on his country, the Participant may be
subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Shares
or cash derived from his participation in the Plan, in, to and/or from a
brokerage/bank account or legal entity located outside the Participant’s
country. The applicable laws of the Participant’s country may require that the
Participant report such accounts, assets, the balances therein, the value
thereof and/or the transactions related thereto to the applicable authorities in
such country. The Participant acknowledges that he is responsible for ensuring
compliance with any applicable foreign asset/account, exchange control and tax
reporting requirements and is advised to consult his personal legal advisor on
this matter.

Section 21. Section 409A. It is the intent of this Agreement that it and all
payments and benefits hereunder be exempt from, or comply with, the requirements
of Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply. Each payment payable under this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

 

9



--------------------------------------------------------------------------------

Section 22. Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

Section 23. Entire Agreement. This Agreement and the Plan (and the other
writings referred to herein) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto.

Section 24. Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

Section 25. Enforcement. In the event the Company or the Participant institutes
litigation under Section 18 to enforce or protect its rights under this
Agreement or the Plan, each party shall be solely responsible for all attorneys’
fees, out-of-pocket costs and disbursements it incurs relating to such
litigation.

Section 26. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT THAT IT MAY LEGALLY AND
EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING
HEREUNDER.

Section 27. Required Acceptance. This Agreement is conditioned upon the
Participant’s agreement to all terms of this Agreement. If the Participant does
not agree (whether electronically or otherwise) to this Agreement within thirty
(30) days from the Grant Date of the Restricted Stock Units, the Restricted
Stock Units shall be terminable by the Company.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement as of the date first written above.

 

RACKSPACE TECHNOLOGY, INC. By:  

 

  Name:   Holly B. Windham   Title:   Executive Vice President PARTICIPANT

 

AMAR MALETIRA Residence Address:

Number of Restricted Stock Units

Granted:

 



--------------------------------------------------------------------------------

Exhibit C

Indemnification Agreement



--------------------------------------------------------------------------------

 

INDEMNIFICATION AGREEMENT1

by and between

RACKSPACE TECHNOLGY, INC.

and

AMAR MALETIRA

as Indemnitee

 

 

Dated as of                  2020

 

 

 

 

 

1

As approved by the Board of Directors of Rackspace Technology, Inc. on July 24,
2020.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

  DEFINITIONS      2  

ARTICLE 2

  INDEMNITY IN THIRD-PARTY PROCEEDINGS      6  

ARTICLE 3

  INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY      6  

ARTICLE 4

  INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL   
  7  

ARTICLE 5

  INDEMNIFICATION FOR EXPENSES OF A WITNESS      7  

ARTICLE 6

  ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS      7  

ARTICLE 7

  CONTRIBUTION IN THE EVENT OF JOINT LIABILITY      8  

ARTICLE 8

  EXCLUSIONS      8  

ARTICLE 9

  ADVANCES OF EXPENSES; SELECTION OF LAW FIRM      9  

ARTICLE 10

  PROCEDURE FOR NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT      10  

ARTICLE 11

  PROCEDURE UPON APPLICATION FOR INDEMNIFICATION      10  

ARTICLE 12

  PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS      12  

ARTICLE 13

  REMEDIES OF INDEMNITEE      13  

ARTICLE 14

  SECURITY      14  

ARTICLE 15

  NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; PRIMACY OF INDEMNIFICATION;
SUBROGATION      15  

ARTICLE 16

  ENFORCEMENT AND BINDING EFFECT      16  

ARTICLE 17

  MISCELLANEOUS      17  

 

i



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT, dated effective as of ____ ___, 2020 (this
“Agreement”), by and between Rackspace Technology, Inc., a Delaware corporation
(the “Company”), and Amar Maletira (“Indemnitee”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in
Article 1.

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the fullest extent permitted
by law;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;

WHEREAS, the Company’s Second Amended and Restated Certificate of Incorporation
(as the same may be amended and/or restated from time to time, the “Certificate
of Incorporation”) requires indemnification of the officers and directors of the
Company, and Indemnitee may also be entitled to indemnification pursuant to
applicable provisions of the Delaware General Corporation Law (“DGCL”);

WHEREAS, the Certificate of Incorporation and the DGCL expressly provide that
the indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts providing for indemnification may be entered into
between the Company and members of the board of directors of the Company (the
“Board”), executive officers and other key employees of the Company;

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and any resolutions adopted pursuant thereto and shall not be
deemed a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder (regardless of, among other things, any amendment to or
revocation of governing documents or any change in the composition of the Board
or any Corporate Transaction); and

WHEREAS, Indemnitee will serve or continue to serve as a director, officer or
key employee of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his or her resignation or is otherwise
terminated by the Company.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

As used in this Agreement:

1.1. “Affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended (as in effect on the date hereof).

1.2. “Agreement” shall have the meaning set forth in the preamble.

1.3. “Beneficial Owner” and “Beneficial Ownership” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act (as in effect on the date hereof).

1.4. “Board” shall have the meaning set forth in the recitals.

1.5. “Bylaws” shall mean the Company’s Second Amended and Restated Bylaws (as
the same may be amended and/or restated from time to time).

1.6. “Certificate of Incorporation” shall have the meaning set forth in the
recitals.

1.7. “Change in Control” shall mean, and shall be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:

(a) Acquisition of Stock by Third Party. Any Person other than a Permitted
Holder is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing more than 50% of the combined voting power of the
Company’s then outstanding Voting Securities, unless (i) the change in the
relative Beneficial Ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors or (ii) such
acquisition was approved in advance by the Continuing Directors and such
acquisition would not constitute a Change in Control under part (c) of this
definition;

(b) Change in Board of Directors. Individuals who, as of the date hereof,
constitute the Board, and any new director whose appointment or election by the
Board or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended by the
directors referred to in this clause (b) (collectively, the “Continuing
Directors”), cease for any reason to constitute at least a majority of the
members of the Board;

(c) Corporate Transactions. The effective date of a reorganization, merger or
consolidation of the Company (in each case, a “Corporate Transaction”), unless
following such Corporate Transaction: (i) all or substantially all of the
individuals and entities who were the Beneficial Owners of Voting Securities of
the Company immediately prior to such Corporate Transaction beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Securities of the Company or other Person resulting from such
Corporate Transaction (including, without limitation, a corporation or other
Person that as a result of such transaction owns the Company or all or
substantially all of the Company’s

 

2



--------------------------------------------------------------------------------

assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership of Voting Securities immediately prior to
such Corporate Transaction; (ii) no Person (excluding any corporation resulting
from such Corporate Transaction or the Permitted Holders) is the Beneficial
Owner, directly or indirectly, of 50% or more of the combined voting power of
the then outstanding Voting Securities of the Company or other Person resulting
from such Corporate Transaction, except to the extent that such ownership
existed prior to such Corporate Transaction; and (iii) at least a majority of
the board of directors of the Company or other Person resulting from such
Corporate Transaction were Continuing Directors at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Corporate Transaction; or

(d) Other Events. The approval by the stockholders of the Company of a plan of
complete liquidation or dissolution of the Company or the consummation of an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Company of all or substantially all of the
Company’s assets, other than such sale or other disposition by the Company of
all or substantially all of the Company’s assets to a Person, at least 50% of
the combined voting power of the Voting Securities of which are Beneficially
Owned by (i) the stockholders of the Company immediately prior to such sale or
(ii) the Permitted Holders.

1.8. “Company” shall have the meaning set forth in the preamble and shall also
include, in addition to the resulting corporation or other entity, any
constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger that, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, manager, managing member, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation or other
entity as Indemnitee would have with respect to such constituent corporation if
its separate existence had continued.

1.9. “Continuing Directors” shall have the meaning set forth in Section 1.7(b).

1.10. “Corporate Status” shall describe the status as such of a person who is or
was a director, officer, trustee, general partner, manager, managing member,
fiduciary, employee or agent of the Company or of any other Enterprise which
such person is or was serving at the request of the Company.

1.11. “Corporate Transaction” shall have the meaning set forth in
Section 1.7(c).

1.12. “Delaware Court” shall mean the Court of Chancery of the State of
Delaware.

1.13. “DGCL” shall have the meaning set forth in the recitals.

1.14. “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

1.15. “Enterprise” shall mean the Company and any other corporation, constituent
corporation (including, without limitation, any constituent of a constituent)
absorbed in a consolidation or merger to which the Company (or any of its wholly
owned Subsidiaries) is a party, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise of which Indemnitee is
or was serving at the request of the Company as a director, officer, trustee,
general partner, manager, managing member, fiduciary, employee or agent.

 

3



--------------------------------------------------------------------------------

1.16. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.17. “Expenses” shall include all reasonable and documented costs, expenses and
fees, including, but not limited to, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, settling or negotiating
for the settlement of, responding to or objecting to a request to provide
discovery in, or otherwise participating in, any Proceeding. Expenses also shall
include expenses incurred in connection with any appeal resulting from any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement. Expenses, however, shall not include amounts paid in settlement
by Indemnitee or the amount of judgments, fines or penalties against Indemnitee.

1.18. “Indemnification Arrangements” shall have the meaning set forth in
Section 15.2.

1.19. “Indemnitee” shall have the meaning set forth in the preamble.

1.20. “Indemnitee-Related Entities” shall mean any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any other Enterprise controlled by the
Company or the insurer under and pursuant to an insurance policy of the Company
or any such controlled Enterprise) from whom an Indemnitee may be entitled to
indemnification or advancement of expenses with respect to which, in whole or in
part, the Company or any other Enterprise controlled by the Company may also
have an indemnification or advancement obligation.

1.21. “Independent Counsel” shall mean a law firm, or a person admitted to
practice law in any state of the United States or the District of Columbia who
is a member of a law firm, that is of outstanding reputation, experienced in
matters of corporation law and neither is as of the date of selection of such
firm, nor has been during the period of three years immediately preceding the
date of selection of such firm, retained to represent: (a) the Company or
Indemnitee in any material matter (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements); or (b) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company agrees
to pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. For purposes of this definition, a “material matter”
shall mean any matter for which billings exceeded or are expected to exceed
$100,000.

1.22. “Permitted Holder” shall mean AP VIII Inception Holdings, L.P., Apollo
Investment Fund VIII, L.P., Apollo Overseas Partners (Delaware 892) VIII, L.P.,
Apollo Overseas Partners (Delaware) VIII, L.P., Apollo Overseas Partners VIII,
L.P., Apollo Management, L.P., Apollo Management GP, LLC, Apollo Management
Holdings, L.P., Apollo Management Holdings GP, LLC, Leon Black, Joshua Harris,
Marc Rowan and their respective Affiliates and Related Parties.

 

4



--------------------------------------------------------------------------------

1.23. “Person” shall have the meaning set forth in Sections 13(d) and 14(d) of
the Exchange Act (as in effect on the date hereof); provided, however, that the
term “Person” shall exclude: (a) the Company; (b) any Subsidiaries of the
Company; and (c) any employee benefit plan of the Company or a Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Subsidiary of the Company or of a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

1.24. “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, including, without limitation, any and all
appeals, whether brought by or in the right of the Company or otherwise and
whether of a civil (including, without limitation, intentional or unintentional
tort claims), criminal, administrative or investigative nature, whether formal
or informal, in which Indemnitee was, is, will or might be involved as a party
or otherwise by reason of the fact that Indemnitee is or was a director or
officer or key employee of the Company, by reason of any action taken by or
omission by Indemnitee, or of any action or omission on Indemnitee’s part while
acting as a director or officer or key employee of the Company, or by reason of
the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of any other Enterprise; in each case whether or not acting or
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement or advancement of expenses can be provided
under this Agreement or Section 145 of the DGCL; including any proceeding
pending on or before the date of this Agreement but excluding any proceeding
initiated by Indemnitee to enforce Indemnitee’s rights under this Agreement or
Section 145 of the DGCL.

1.25. “Related Party” shall mean, with respect to any Person, (a) any
controlling stockholder, controlling member, general partner, Subsidiary, spouse
or immediate family member (in the case of an individual) of such Person,
(b) any estate, trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners or owners of which consist solely of one
or more Permitted Holders and/or such other Persons referred to in the
immediately preceding clause (a), or (c) any executor, administrator, trustee,
manager, director or other similar fiduciary of any Person referred to in the
immediately preceding clause (b), acting solely in such capacity.

1.26. “Section 409A” shall have the meaning set forth in Section 17.2.

1.27. “Subsidiary” with respect to any Person, shall mean any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.

1.28. “Voting Securities” shall mean any securities of the Company (or a
surviving entity as described in the definition of a “Change in Control”) that
vote generally in the election of directors (or similar body).

1.29. References to “fines” shall include any excise tax or penalty assessed on
Indemnitee with respect to any employee benefit plan; references to “other
enterprise” shall include employee benefit plans; references to “serving at the
request of the Company” shall include, without limitation, any service as a
director, officer, employee, agent or fiduciary of the Company which imposes
duties on, or involves services by, such director, officer, employee, agent or
fiduciary with respect to an employee benefit plan, its participants or
beneficiaries; and if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner “not opposed to the best interests of the Company” as referred
to in this Agreement.

 

5



--------------------------------------------------------------------------------

1.30. The phrase “to the fullest extent not prohibited by (and not merely to the
extent affirmatively permitted by) applicable law” shall include, but not be
limited to: (a) to the fullest extent authorized or permitted by the provision
of the DGCL that authorizes or contemplates additional indemnification by
agreement, or the corresponding provision of any amendment to or replacement of
the DGCL and (b) to the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.

ARTICLE 2

INDEMNITY IN THIRD-PARTY PROCEEDINGS

Subject to Article 8, the Company shall indemnify, hold harmless and exonerate
Indemnitee in accordance with the provisions of this Article 2 if Indemnitee is,
was or is threatened to be made a party to or a participant (as a witness or
otherwise) in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Subject to Article 8, to the fullest
extent not prohibited by applicable law, Indemnitee shall be indemnified against
all Expenses, judgments, fines, penalties and, subject to Section 10.3, amounts
paid in settlement actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, had no reasonable cause to believe
that such conduct was unlawful. No indemnification for Expenses shall be made
under this Article 2 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged (and not subject to further appeal)
by a court of competent jurisdiction to be liable to the Company, except to the
extent that the Delaware Court or any court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification.

ARTICLE 3

INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY

Subject to Article 8, the Company shall indemnify, hold harmless and exonerate
Indemnitee in accordance with the provisions of this Article 3 if Indemnitee is,
was or is threatened to be made a party to or a participant (as a witness or
otherwise) in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Subject to Article 8, to the fullest extent not
prohibited by (and not merely to the extent affirmatively permitted by)
applicable law, Indemnitee shall be indemnified, held harmless and exonerated
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall be made under this Article 3 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged (and not subject to further appeal) by a court of competent
jurisdiction to be liable to the Company, except to the extent that the Delaware
Court or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL

Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify, hold harmless and
exonerate Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. For the avoidance
of doubt, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, then the Company shall indemnify,
hold harmless and exonerate Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each resolved claim, issue or matter, whether or not Indemnitee was wholly or
partly successful; provided that Indemnitee shall only be entitled to
indemnification for Expenses with respect to unsuccessful claims under this
Article 4 to the extent Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, in the case of a criminal Proceeding, had no reasonable cause
to believe that such conduct was unlawful. For purposes of this Article 4 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, or by settlement, shall be
deemed to be a successful result as to such claim, issue or matter.

ARTICLE 5

INDEMNIFICATION FOR EXPENSES OF A WITNESS

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified,
held harmless and exonerated against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

ARTICLE 6

ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS

In addition to and notwithstanding any limitations in Articles 2, 3 or 4, but
subject to Article 8, the Company shall indemnify, hold harmless and exonerate
Indemnitee to the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) law if Indemnitee is, was or is threatened to be
made a party to or a participant in, any Proceeding (including a Proceeding by
or in the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines, penalties and, subject to Section 10.3, penalties
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
the Proceeding. No indemnity shall be available under this Article 6 on account
of Indemnitee’s conduct that constitutes a breach of Indemnitee’s duty of
loyalty to the Company or its stockholders or is an act or omission not in good
faith or that involves intentional misconduct or a knowing violation of the law.

 

7



--------------------------------------------------------------------------------

ARTICLE 7

CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

7.1. To the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) law, if the indemnification rights provided for in
this Agreement are unavailable to Indemnitee in whole or in part for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall pay, in the
first instance, the entire amount incurred by Indemnitee, whether for judgments,
liabilities, fines, penalties, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee.

7.2. The Company shall not enter into any settlement of any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

7.3. The Company hereby agrees to fully indemnify, hold harmless and exonerate
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Company (other than Indemnitee) who may be jointly
liable with Indemnitee.

ARTICLE 8

EXCLUSIONS

8.1. Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity, contribution or
advancement of Expenses in connection with any claim made against Indemnitee:

(a) except as provided in Section 15.4, for which payment has actually been made
to or on behalf of Indemnitee under any insurance policy of the Company or its
Subsidiaries or other indemnity provision of the Company or its Subsidiaries,
except with respect to any excess beyond the amount paid under any insurance
policy, contract, agreement, other indemnity provision or otherwise; or

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (or any similar successor statute) or similar
provisions of state statutory law or common law; or

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
or brought voluntarily by Indemnitee, including, without limitation, any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, managers, managing members, employees or
other indemnitees, other than a Proceeding initiated by Indemnitee to enforce
its rights under this Agreement, unless (i) the Board authorized the Proceeding
(or any part of any Proceeding) or (ii) the Company provides the indemnification
payment, in its sole discretion, pursuant to the powers vested in the Company
under applicable law; or

(d) for the payment of amounts required to be reimbursed to the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar
successor statute; or

 

8



--------------------------------------------------------------------------------

(e) for any payment to Indemnitee that is determined to be unlawful by a final
judgment or other adjudication of a court or arbitration, arbitral or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing and under the procedures and subject to the
presumptions of this Agreement; or

(f) in connection with any Proceeding initiated by Indemnitee to enforce its
rights under this Agreement if a court or arbitration, arbitral or
administrative body of competent jurisdiction determines by final judicial
decision that each of the material assertions made by Indemnitee in such
Proceeding was not made in good faith or was frivolous.

The exclusions in this Article 8 shall not apply to counterclaims or affirmative
defenses asserted by Indemnitee in an action brought against Indemnitee.

ARTICLE 9

ADVANCES OF EXPENSES; SELECTION OF LAW FIRM

9.1. Subject to Article 8, the Company shall, unless prohibited by applicable
law, advance the Expenses incurred by or on behalf of Indemnitee in connection
with any Proceeding within ten business days after the receipt by the Company of
a statement or statements requesting such advances, together with a reasonably
detailed written explanation of the basis therefor and an itemization of legal
fees and disbursements in reasonable detail, from time to time, whether prior to
or after final disposition of any Proceeding. Advances shall be unsecured and
interest free. Indemnitee shall qualify for advances, to the fullest extent
permitted by this Agreement, solely upon the execution and delivery to the
Company of an undertaking providing that Indemnitee undertakes to repay the
advance to the extent that it is ultimately determined, by final judicial
decision of a court or arbitration, arbitral or administrative body of competent
jurisdiction from which there is no further right to appeal, that Indemnitee is
not entitled to be indemnified by the Company under the provisions of this
Agreement or pursuant to applicable law. This Section 9.1 shall not apply to any
claim made by Indemnitee for which an indemnification payment is excluded
pursuant to Article 8.

9.2. If the Company shall be obligated under Section 9.1 hereof to pay the
Expenses of any Proceeding against Indemnitee, then the Company shall be
entitled to assume the defense of such Proceeding upon the delivery to
Indemnitee of written notice of its election to do so. If the Company elects to
assume the defense of such Proceeding, then unless the plaintiff or plaintiffs
in such Proceeding include one or more Persons holding, together with his, her
or its Affiliates, in the aggregate, a majority of the combined voting power of
the Company’s then outstanding Voting Securities, the Company shall assume such
defense using a single law firm (in addition to local counsel) selected by the
Company representing Indemnitee and other present and former directors or
officers of the Company. The retention of such law firm by the Company shall be
subject to prior written approval by Indemnitee, which approval shall not be
unreasonably withheld, delayed or conditioned. If the Company elects to assume
the defense of such Proceeding and the plaintiff or plaintiffs in such
Proceeding include one or more Persons holding, together with his, her or its
Affiliates, in the aggregate, a majority of the combined voting power of the
Company’s then outstanding Voting Securities, then the Company shall assume such
defense using a single law firm (in addition to local counsel) selected by
Indemnitee and any other present or former directors or officers of the Company
who are parties to such Proceeding. After (x) in the case of retention of any
such law firm selected by the Company, delivery of the required notice to
Indemnitee, approval of such law firm by Indemnitee and the retention of such
law firm by the Company, or (y) in the case of retention of any such law firm
selected by Indemnitee, the completion of such retention, the Company will not
be liable to Indemnitee under this Agreement for any Expenses of any other law
firm incurred by Indemnitee after the

 

9



--------------------------------------------------------------------------------

date that such first law firm is retained by the Company with respect to the
same Proceeding; provided, that in the case of retention of any such law firm
selected by the Company (a) Indemnitee shall have the right to retain a separate
law firm in any such Proceeding at Indemnitee’s sole expense; and (b) if (i) the
retention of a law firm by Indemnitee has been previously authorized by the
Company in writing, (ii) Indemnitee shall have reasonably concluded that
(1) there may be a conflict of interest between either (x) the Company and
Indemnitee or (y) Indemnitee and another present or former director or officer
of the Company also represented by such law firm in the conduct of any such
defense, or (2) there may be defenses available to Indemnitee that are
incompatible or inconsistent with those available to the Company or another
present or former director represented by such law firm in the conduct of such
defense, or (iii) the Company shall not, in fact, have retained a law firm to
prosecute the defense of such Proceeding within thirty days, then the reasonable
Expenses of a single law firm retained by Indemnitee shall be at the expense of
the Company. Notwithstanding anything else to the contrary in this Section 9.2,
the Company will not be entitled without the written consent of the Indemnitee
to assume the defense of any Proceeding brought by or in the right of the
Company.

ARTICLE 10

PROCEDURE FOR NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT

10.1. Indemnitee shall, as a condition precedent to Indemnitee’s right to be
indemnified under this Agreement, give the Company notice in writing promptly of
any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement; provided, however, that a delay in giving such
notice shall not deprive Indemnitee of any right to be indemnified under this
Agreement unless, and then only to the extent that, such delay is materially
prejudicial to the defense of such claim. The omission or delay to notify the
Company will not relieve the Company from any liability for indemnification
which it may have to Indemnitee otherwise than under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

10.2. The Company will be entitled to participate in the Proceeding at its own
expense.

10.3. The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any claim effected without the
Company’s prior written consent, provided the Company has not breached its
obligations hereunder. The Company shall not settle any claim, including,
without limitation, any claim in which it takes the position that Indemnitee is
not entitled to indemnification in connection with such settlement, nor shall
the Company settle any claim which would impose any fine or obligation on
Indemnitee or attribute to Indemnitee any admission of liability, without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee shall
unreasonably withhold, delay or condition their consent to any proposed
settlement.

ARTICLE 11

PROCEDURE UPON APPLICATION FOR INDEMNIFICATION

11.1. Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 10.1, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (a) by a majority of the Company’s stockholders, (b) if a Change in
Control shall have occurred, by Independent Counsel in a written opinion to the
Board, a copy of which shall be delivered to Indemnitee; or (c) if a Change in
Control shall not have occurred, (i) by a majority vote of the Disinterested
Directors (provided there is a minimum of three Disinterested Directors), even
though less than a quorum of the Board, (ii) by a committee of Disinterested
Directors

 

10



--------------------------------------------------------------------------------

designated by a majority vote of the Disinterested Directors (provided there is
a minimum of three Disinterested Directors), even though less than a quorum of
the Board, or (iii) if there are less than three Disinterested Directors or, if
such Disinterested Directors so direct, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee, and, if
it is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten business days after such determination and
any future amounts due to Indemnitee shall be paid in accordance with this
Agreement. Indemnitee shall cooperate with the Persons making such determination
with respect to Indemnitee’s entitlement to indemnification, including, without
limitation, providing to such Persons upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination, provided, that nothing contained in this
Agreement shall require Indemnitee to waive any privilege Indemnitee may have.
Any costs or Expenses (including, without limitation, reasonable and documented
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the Persons making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

11.2. If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 11.1 hereof, the Independent Counsel
shall be selected as provided in this Section 11.2. If a Change in Control shall
not have occurred, the Independent Counsel shall be selected by the Board, and
the Company shall give written notice to Indemnitee advising Indemnitee of the
identity of the Independent Counsel so selected. If a Change in Control shall
have occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board, in which
event the preceding sentence shall apply), and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either event, Indemnitee or the Company, as the case may be, may,
within thirty days after such written notice of selection shall have been given,
deliver to the Company or to Indemnitee, as the case may be, a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Article 1 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court or arbitration,
arbitral or administrative body has determined that such objection is without
merit. If, within thirty days after submission by Indemnitee of a written
request for indemnification pursuant to Section 10.1 hereof, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may seek arbitration for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the arbitrator or by such other person as the arbitrator shall designate, and
the person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 11.1 hereof. Such
arbitration referred to in the previous sentence shall be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, and Article 13 hereof shall apply in respect of such
arbitration and the Company and Indemnitee. Upon the due commencement of any
arbitration pursuant to Section 13.1 of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

11



--------------------------------------------------------------------------------

ARTICLE 12

PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

12.1. In making a determination with respect to entitlement to indemnification
hereunder, the Person making such determination shall presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 10.1 of this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of the Company (including by its Board, its Independent Counsel and its
stockholders) to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification or advancement of
expenses is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its Board, its Independent Counsel and its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

12.2. If the Person empowered or selected under Article 11 of this Agreement to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (a) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(b) a final judicial determination that any or all such indemnification is
expressly prohibited under applicable law; provided, however, that such
sixty-day period may be extended for a reasonable time, not to exceed an
additional thirty days, if the Person making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto, provided further that, if final selection of Independent Counsel has
not occurred within thirty days after receipt by the Company of the request for
indemnification, such sixty-day period may be after the final selection of
Independent Counsel pursuant to Section 11.2.

12.3. The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (with or without court approval),
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.

12.4. For purposes of any determination of good faith pursuant to this
Agreement, Indemnitee shall be deemed to have acted in good faith if, among
other things, Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise, its board of
directors, any committee of the board of directors or any director, or on
information or records given or reports made to the Enterprise, its board of
directors, any committee of the board of directors or any director, by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise, its board of directors, any
committee of the board of directors or any director. The provisions of this
Section 12.4 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement. In any event, it
shall be presumed that Indemnitee has at all times acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion by clear and convincing
evidence.

 

12



--------------------------------------------------------------------------------

12.5. The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

12.6. The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

ARTICLE 13

REMEDIES OF INDEMNITEE

13.1. In the event that (a) a determination is made pursuant to Article 11 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (b) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Article 9 of this Agreement, (c)
no determination of entitlement to indemnification shall have been made pursuant
to Section 11.1 of this Agreement within thirty days after receipt by the
Company of the request for indemnification and of reasonable documentation and
information which Indemnitee may be called upon to provide pursuant to Section
11.1, (d) payment of indemnification is not made pursuant to Articles 4, 5, 6 or
the last sentence of Section 11.1 of this Agreement within ten business days
after receipt by the Company of a written request therefor, (e) a contribution
payment is not made in a timely manner pursuant to Article 7 of this Agreement,
(f) payment of indemnification pursuant to Article 3 or 6 of this Agreement is
not made within thirty days after a determination has been made that Indemnitee
is entitled to indemnification or (g) the Company or any representative thereof
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Except as set forth
herein, the provisions of Delaware law (without regard to its conflict of laws
rules) shall apply to any such arbitration. The Company shall not oppose
Indemnitee’s right to seek any such award in arbitration. The award rendered by
such arbitration will be final and binding upon the parties hereto, and final
judgment on the arbitration award may be entered in any court of competent
jurisdiction.

13.2. In the event that a determination shall have been made pursuant to
Section 11.1 of this Agreement that Indemnitee is not entitled to
indemnification, any arbitration commenced pursuant to this Article 13 shall be
conducted in all respects as an arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. In any arbitration
commenced pursuant to this Article 13, Indemnitee shall be presumed to be
entitled to receive advances of Expenses under this Agreement and the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be, and the Company may not refer to
or introduce into evidence any determination pursuant to Section 11.1 of this
Agreement adverse to Indemnitee for any purpose. If Indemnitee commences an
arbitration pursuant to this Article 13, Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Article 9 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal shall have been exhausted or
lapsed).

 

13



--------------------------------------------------------------------------------

13.3. If a determination shall have been made pursuant to Section 11.1 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any arbitration commenced pursuant to this
Article 13, absent (a) a misstatement by Indemnitee of a material fact or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification or
(b) a prohibition of such indemnification under applicable law.

13.4. The Company shall be precluded from asserting in any arbitration commenced
pursuant to this Article 13 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate before any
such arbitrator that the Company is bound by all the provisions of this
Agreement.

13.5. The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses and, if requested by Indemnitee,
shall (within ten business days after the Company’s receipt of such written
request) pay to Indemnitee, to the fullest extent permitted by applicable law,
such Expenses which are incurred by Indemnitee in connection with any
arbitration brought by Indemnitee (a) to enforce his or her rights under, or to
recover damages for breach of, this Agreement or any other indemnification,
advancement or contribution agreement or provision of the Certificate of
Incorporation, or the Bylaws now or hereafter in effect; or (b) for recovery or
advances under any insurance policy maintained by any person for the benefit of
Indemnitee, regardless of the outcome and whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement, contribution or
insurance recovery, as the case may be (unless such arbitration was not brought
by Indemnitee in good faith).

13.6. Interest shall be paid by the Company to Indemnitee at the legal rate
under Delaware law for amounts which the Company indemnifies, or is obliged to
indemnify, for the period commencing with the date on which Indemnitee requests
indemnification, contribution, reimbursement or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the Company.

ARTICLE 14

SECURITY

Notwithstanding anything herein to the contrary, to the extent requested by
Indemnitee and approved by the Board, the Company may, as permitted by
applicable securities laws, at any time and from time to time provide security
to Indemnitee for the Company’s obligations hereunder through an irrevocable
bank line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.

 

14



--------------------------------------------------------------------------------

ARTICLE 15

NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; PRIMACY OF INDEMNIFICATION;
SUBROGATION

15.1. The rights of Indemnitee as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the

Certificate of Incorporation, the Bylaws, any agreement, a vote of stockholders
or a resolution of directors, or otherwise. To the extent that a change in
applicable law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Certificate of Incorporation, the Bylaws or this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

15.2. The DGCL and the Certificate of Incorporation permit the Company to
purchase and maintain insurance or furnish similar protection or make other
arrangements, including, but not limited to, providing a trust fund, letter of
credit or surety bond (“Indemnification Arrangements”) on behalf of Indemnitee
against any liability asserted against Indemnitee or incurred by or on behalf of
Indemnitee or in such capacity as a director, officer, employee or agent of the
Company, or arising out of his or her status as such, whether or not the Company
would have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement or under the DGCL, as it may then be in effect. The
purchase, establishment and maintenance of any such Indemnification Arrangement
shall not in any way limit or affect the rights and obligations of the Company
or of Indemnitee under this Agreement except as expressly provided herein, and
the execution and delivery of this Agreement by the Company and Indemnitee shall
not in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnification Arrangement.

15.3. To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
managers, managing members, fiduciaries, employees or agents of the Company or
of any other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, manager, managing member, fiduciary,
employee or agent under such policy or policies. If, at the time the Company
receives notice from any source of a Proceeding as to which Indemnitee is a
party or a participant (as a witness or otherwise), the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies and Indemnitee shall promptly cooperate with any
request by the Company or insurers in connection with such action.

15.4. The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of Expenses and/or insurance provided by the
Indemnitee-Related Entities. The Company hereby agrees (i) that it is the
indemnitor of first resort (i.e., its obligations to Indemnitee are primary and
any obligation of the Indemnitee-Related Entities to advance Expenses or to
provide indemnification for the same Expenses or liabilities incurred by
Indemnitee are secondary), (ii) that it shall be required to advance the full
amount of Expenses incurred by Indemnitee and shall be liable for the full
amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent not prohibited by (and not merely to the extent
affirmatively permitted by) applicable law and as required by the terms of this
Agreement and the Certificate of Incorporation or the Bylaws (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Indemnitee-Related Entities and (iii) that it
irrevocably waives, relinquishes and releases the Indemnitee-Related Entities
from any and all claims against the Indemnitee-Related Entities for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the
Indemnitee-Related Entities on behalf of Indemnitee with respect to any

 

15



--------------------------------------------------------------------------------

claim for which Indemnitee has sought indemnification from the Company shall
reduce or otherwise alter the rights of Indemnitee or the obligations of the
Company hereunder. Under no circumstance shall the Company be entitled to any
right of subrogation or contribution by the Indemnitee-Related Entities. In the
event that any of the Indemnitee-Related Entities shall make any advancement or
payment on behalf of Indemnitee with respect to any claim for which Indemnitee
has sought indemnification from the Company, the Indemnitee-Related Entity
making such payment shall have a right of contribution and/or be subrogated to
the extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company, and Indemnitee shall execute all papers
reasonably required and take all action reasonably necessary to secure such
rights, including, without limitation, execution of such documents as are
necessary to enable the Indemnitee-Related Entities to bring suit to enforce
such rights. The Company and Indemnitee agree that the Indemnitee-Related
Entities are express third party beneficiaries of the terms of this
Section 15.4, entitled to enforce this Section 15.4 as though each of the
Indemnitee-Related Entities were a party to this Agreement.

15.5. Except as provided in Section 15.4, in the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee (other than against the
Indemnitee-Related Entities), who shall execute all papers reasonably required
and take all action reasonably necessary to secure such rights, including,
without limitation, execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights.

15.6. Except as provided in Section 15.4, the Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
(or for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

15.7. Except as provided in Section 15.4, the Company’s obligation to indemnify
or advance Expenses hereunder to Indemnitee who is or was serving at the request
of the Company as a director, officer, trustee, partner, managing member,
fiduciary, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification payments or
advancement of Expenses from such Enterprise. Notwithstanding any other
provision of this Agreement to the contrary, (a) Indemnitee shall have no
obligation to reduce, offset, allocate, pursue or apportion any indemnification
advancement, contribution or insurance coverage among multiple parties
possessing such duties to Indemnitee prior to the Company’s satisfaction and
performance of all its obligations under this Agreement, and (b) the Company
shall perform fully its obligations under this Agreement without regard to
whether Indemnitee holds, may pursue or has pursued any indemnification,
advancement, contribution or insurance coverage rights against any person or
entity other than the Company.

ARTICLE 16

ENFORCEMENT AND BINDING EFFECT

16.1. The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve as a director, officer or key employee
of the Company, and the Company acknowledges that Indemnitee is relying upon
this Agreement in serving or continuing to serve as a director, officer or key
employee of the Company.

16.2. This Agreement shall be effective as of the date set forth on the first
page and may apply to acts or omissions of Indemnitee which occurred prior to
such date if Indemnitee was an officer, director, employee or other agent of the
Company, or was serving at the request of the Company as a director, officer,
trustee, general partner, managing member, fiduciary, employee or agent of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, at the time such act or omission occurred.

 

16



--------------------------------------------------------------------------------

16.3. The Company and Indemnitee agree herein that a monetary remedy for breach
of this Agreement, at some later date, may be inadequate, impracticable and
difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking, among other things, injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including, without limitation, temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Court, and the Company hereby waives any such
requirement of such a bond or undertaking.

ARTICLE 17

MISCELLANEOUS

17.1. Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s assigns, heirs, executors and administrators. The Company shall
require and cause any successor (whether direct or indirect successor by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

17.2. Section 409A. It is intended that any indemnification payment or
advancement of Expenses made hereunder shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) pursuant to Treasury Regulation Section 1.409A-1(b)(10).
Notwithstanding the foregoing, if any indemnification payment or advancement of
Expenses made hereunder shall be determined to be “nonqualified deferred
compensation” within the meaning of Section 409A, then (i) the amount of the
indemnification payment or advancement of Expenses during one taxable year shall
not affect the amount of the indemnification payments or advancement of Expenses
during any other taxable year, (ii) the indemnification payments or advancement
of Expenses must be made on or before the last day of the Indemnitee’s taxable
year following the year in which the expense was incurred and (iii) the right to
indemnification payments or advancement of Expenses hereunder is not subject to
liquidation or exchange for another benefit.

17.3. Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including, without
limitation, any provision within a single Article, Section, paragraph or
sentence) shall be limited or modified in its application to the minimum extent
necessary to avoid a violation of law, and, as so limited or modified, such
provision and the balance of this Agreement shall be enforceable in accordance
with their terms to the fullest extent permitted by law.

17.4. Entire Agreement. Without limiting any of the rights of Indemnitee under
the Certificate of Incorporation or Bylaws, this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

 

17



--------------------------------------------------------------------------------

17.5. Modification, Waiver and Termination. No supplement, modification,
termination, cancellation or amendment of this Agreement shall be binding unless
executed in writing by each of the parties hereto. No amendment, alteration or
repeal of this Agreement or of any provision hereof shall limit or restrict any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in Indemnitee’s Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

17.6. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed or (b) mailed by certified or
registered mail with postage prepaid on the third business day after the date on
which it is so mailed:

(i) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.

(ii) If to the Company, to:

Rackspace Technology, Inc. One Fanatical Place

City of Windcrest

San Antonio, Texas. 78218

Attn: Holly Windham, EVP, Chief Legal & People Officer and Corporate Secretary

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

17.7. Applicable Law. This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to its conflict of laws rules. If,
notwithstanding the foregoing sentence, a court of competent jurisdiction shall
make a final determination that the provisions of the law of any state other
than Delaware govern indemnification by the Company of Indemnitee, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

17.8. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

17.9. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

17.10. Representation by Counsel. Each of the parties has been represented by
and has had an opportunity to consult legal counsel in connection with the
negotiation and execution of this Agreement. No provision of this Agreement
shall be construed against or interpreted to the disadvantage of any party by
any court or arbitrator or any governmental authority by reason of such party
having drafted or being deemed to have drafted such provision.

 

18



--------------------------------------------------------------------------------

17.11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company, the Indemnitee, or
Indemnitee’s spouse, heirs, executors or personal or legal representatives
against the Company, Indemnitee, or Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company, the Indemnitee, or Indemnitee’s spouse, heirs, executors or personal or
legal representatives, shall be extinguished and deemed released unless asserted
by the timely filing of a legal action within such two-year period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern.

17.12. Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

[Signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year first above written.

 

COMPANY: RACKSPACE TECHNOLOGY, INC. By:                          Holly B.
Windham   EVP, Chief Legal & People Officer and Corporate Secretary

 

INDEMNITEE: By:  

 

Name:   AMAR MALETIRA Address:

[Signature Page to Indemnification Agreement]